Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Contrato de Concessão Florestal - UMF IV |
Floresta Estadual do Paru

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 002/2011 QUE ENTRE SI CELEBRAM O ESTADO DO
PARÁ, por intermédio do Instituto de Desenvolvimento Florestal do Pará — IDEFLOR,
pessoa jurídica de direito público interno, constituida sob a forma de autarquia pela Lei
Estadual nº, 6.963, de 16 de abril de 2007, com sede na Rua Boaventura da Silva, 1591.
Umarizal, CEP 66.060-060, em Belém/PA, neste ato representado por seu diretor-geral
THIAGO VALENTE NOVAES, residente e domiciliado em Belém/PA, portador da
Carteira de Identidade nº 3077163 2º via, inscrito no CPF/MF sob o nº 803.813.672-15,
nomeado pelo Decreto s/n, publicado no Diário Oficial do Estado de nº 32.083 de 24 de
janeiro de 2012, nos termos dos arts. 49, $ 1º e 53, V, ambos da Lei nº 11.284/2006,
doravante denominada CONCEDENTE; c a empresa SEMASA INDÚSTRIA,
COMÉRCIO E EXPORTAÇÃO DE MADEIRAS LTDA, inscrita no CNPJ sob o nº
05.458.120/0001-50, com sede na Rodovia Arthur Bernardes nº 8047, Pratinha
Belém/PA CEP 66825-000, doravante designada CONCESSIONÁRIO, neste ato
representado pelo Sr, JOÃO CARLOS MALINSKI, portador da Carteira de
Identidade nº 2.081.985, expedida pela SSP-PA e CPF nº 148.892.422-87, tendo em
vista o que consta no Processo nº 2011/146353 observância às disposições contidas na
Lei nº 11.284/2006, aplicando-se subsidiariamente à Lei nº 8.666/1993, mediante as
cláusulas e condições a seguir estabelecidas.

Cláusula 1º - DO OBJETO

O contrato tem por objeto exclusivo a exploração dos produtos e/ou serviços a seguir
indicados, na Unidade de Manejo Florestal (UMF) IV, conforme perimetro descrito no
Anexo 1, direito devidamente obtido mediante licitação, de acordo com os termos
definidos nas regras de concessão Florestal, no edital de licitação 002/2011 para
concessão da Floresta Estadual do Paru.

Subcláusula 1.1 — Produtos e serviços

Poderão ser explorados os produtos e serviços constantes na proposta do
concessionário, abaixo especificados:

Madeira,

H. Material lenhoso residual de exploração;

HI. Produtos não madeireiros:

IV. Serviços de ecoturismo, incluindo-se hospedagem, visitação e observação da
natureza é esportes de aventura.

a) A identificação dos produtos e serviços, de situações especiais e exclusões
seguirá as definições contidas no Anexo 3 deste contrato e será atualizada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Floresta Estadual do Paru
Contrato de concessão florestal referente à LUME iV - Concessionária SEMASA Indústria Comércio « Exportação de Madeiras ftdh
Página 1 de 76 ]

D) Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Florestal do Estado do Pará a permissão para exploração de produtos
serviços não constantes em sua proposta, o que será objeto de avaliação no
prazo máximo de 30 (trinta) dias corridos.
e) Caso o Instituto de Desenvolvimento Florestal do Estado do Pará aquiesça
com o pleito a que se refere a alínea anterior, não implicará em mudança da
pontuação obtida com a proposta originária, nem acarretará alteração na
ordem de classificação do certame já concluído, o qual fica caracterizado
como ato jurídico perfeito.

Subelánsula 1.2 Situações especiais

a) As condições de acesso à UMF serão propostas pelo CONCESSIONÁRIO e
submetidas à aprovação pelo Instituto de Desenvolvimento Florestal do
Estado do Pará de acordo com o Plano de Manejo da Unidade de
Conservação.

b) Qualquer exclusão de área florestal da UMF será devidamente compensada, a
fim de garantir o equilíbrio econômico-financeiro do contrato.

Subeláusula 1.3 Exclusões

Os direitos outorgados ao vencedor pela presente concessão, nos termos do $1º do art.
16 da Lei 11.284/2006, excluem expressamente:

LA titularidade imobiliária ou preferência em sua aquisição:

H. O acesso ao patrimônio genético para fins de pesquisa e desenvolvimento.
bioprospecção ou constituição de coleções;

TT. O uso dos recursos hídricos acima do especificado como insignificante, nos termos
da Lei 9.433, de 8 de janeiro de 1997;

- A exploração dos recursos minerais;
A exploração de recursos pesqueiros ou da fauna silvestre;

- A comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

a) As autorizações de uso ou acesso aos recursos mencionados nos subitens TI.
HH, IV e V dependerão de autorização específica dos órgãos competentes.

Subcláusula 1.4 Contratos com terceiros

O CONCESSIONÁRIO poderá contratar terceiros para o desenvolvimento de
atividades inerentes ou subsidiárias ao manejo florestal sustentável dos produtos e à
exploração dos serviços florestais concedidos, sem prejuizo de suas responsabilidades,
conforme tratado neste contrato, vedada a subconcessão.

Florestá Estadual do Par Í
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lt
Página 2 de 76

b) É facultado ao concessionário requerer ao Instituto de Desenvolvimentei;.

ao

j
/

Es

Cláusula 22 - DA LOCALIZAÇÃO E DESCRIÇÃO DA UMF

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

As atividades previstas no PMFS serão executadas na UMF IV!, com área total de

44.630,49 hectares, conforme polígono e memorial descritivo no Anexo | deste

contrato.
Cláusula 3!- DA DEMARCAÇÃO DAS UNIDADES DE MANEJO FLORESTAL

A responsabilidade pela demarcação da UMF IV será do CONCESSIONÁRIO, na
forma a seguir descrita, conforme explicitado no mapa do Anexo 2 deste contrato e no

Manual de Normas Técnicas para Demarcação em Florestas Públicas do Estado do Pará

Subcláusula 3.1 — Implantação de marcos e prazos

L

HI.

Subcláusula 3.2 — Piqueteamento

I

H.

Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lt

(IDEFLOR).

" UME IM MI IV,V, VI, VII, VII, ou IX.

Compete ao CONCESSIONÁRIO a demarcação da UMF, sendo necessária a
realização de transporte de coordenadas, implantação dos marcos de vértice,
testemunha, azimutes e das linhas de poligonação, em conformidade com a
localização e os quantitativos definidos pelo Instituto de Desenvolvimento
Florestal do Estado do Pará (ver mapa do Anexo 2 deste contrato).

O CONCESSIONÁRIO tem o prazo máximo de até 5 (cinco) anos, a partir da
assinatura do contrato. para a implantação de todos os marcos (transporte de
coordenadas, vértice, testemunha, azimutes e poligonação), conforme
localização e quantitativo definidos pelo Instituto de Desenvolvimento Florestal
do Estado do Pará no Anexo 2 deste contrato.

Nos casos em que os limites da Unidade de Produção Anual (UPA) coincidirem
com os limites da UMF objeto da concessão, a demarcação das linhas
coincidentes entre a UPA e a UMF em questão ocorrerá antes do início da
atividade de exploração.

- Compete ao CONCESSIONÁRIO manter picadas de 2 (dois) metros de largura

estabelecidas ao longo das linhas de poligonação e realizar manutenção
periódica que garanta essa largura durante todo o periodo de execução do
contrato de concessão florestal.

Compete ao CONCESSIONÁRIO piquetear as áreas especiais com restrição ao
manejo florestal localizadas dentro da UMF objeto do presente contrato,
conforme diretriz definida no Manual de Normas Técnicas para Demarcação em
Florestas Públicas do Estado do Pará (IDEFLOR).

O piqueteamento será executado com estacas de material, forma e método
definidos conforme proposta do CONCESSIONÁRIO, submetida à aprovação
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Floresta Estadual do Paru

Página 3 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará -IDEFLORÇÕ.F Ds
a
A

Subcláusula 3.3 - Da aprovação da demarcação

O CONCESSIONÁRIO comunicará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o cumprimento das atividades de demarcação até 30 (trinta) dias após
sua execução para aprovação por este órgão, sem prejuízo da continuidade de suas
atividades.

a) Caso a demarcação não receba a aprovação do Instituto de Desenvolvimento
Florestal do Estado do Pará, o CONCESSIONÁRIO procederá às medidas
indicadas no prazo determinado.

Cláusula 4º - DO REGIME ECONÔMICO E FINANCEIRO DA CONCESSÃO
FLORESTAL

O regime econômico e financeiro da concessão florestal compreende:

1 O pagamento de preço calculado sobre os custos de realização do edital de
licitação da concessão florestal da UMF, conforme o art. 37 e seus parágrafos do
Decreto 6.063/2007;

H. O pagamento de preço, não inferior ao mínimo definido no edital de licitação,
calculado em função da quantidade de produto ou serviço auferido do objeto da
concessão;

WI. O pagamento de 5% (cinco por cento) da receita líquida auferida com a
exploração de serviços na UMF;

TV. O pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo CONCESSIONÁRIO com a exploração do objeto da
concessão, conforme estabelecido na Lei 11,284/2006, no Decreto 6.063/2007 e
no edital de licitação;

V. A indisponibilidade pelo CONCESSIONÁRIO, salvo disposição contratual, dos
bens considerados reversíveis;

VL A responsabilidade do CONCESSIONÁRIO de realizar outros investimentos
previstos no edital e neste contrato.

Subeláusula 4.1 — Pagamento dos custos do edital

Os custos do edital relativos à UMF IV concedida perfazem o total de R$ 20.963,01
(vinte mil, novecentos e sessenta e três reais e um centavo) e serão pagos pelo
CONCESSIONÁRIO em quatro parcelas trimestrais ao longo do primeiro ano de
concessão florestal, conforme o calendário a seguir:

12 parcela — R$ 5.240,75 (cinco mil, duzentos e quarenta reais e setenta e cinco
centavos) a ser pago 3 (três) meses após a data de assinatura deste contrato.

À g g : p
2% parcela - R$ 5.240,75 (cinco mil, duzentos e quarenta reais e setenta e cinco / Ny
centavos) a ser pago 6 (seis) meses após a data de assinatura deste contrato.

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lida
Página 4 de 76 |

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

32 parcela - R$ 5.240,75 (cinco mil, duzentos e quarenta reais e setenta e cinco
centavos) a ser pago 9 (nove) meses após a data de assinatura deste contrato.

4º parcela - R$ 5.240,75 (cinco mil, duzentos e quarenta reais e setenta e cinco
centavos) a ser pago 12 (doze) meses após a data de assinatura deste contrato.

Subcláusula 4.2 — Pagamento relativo à madeira efetivamente explorada

Os preços da madeira serão aqueles ofertados na proposta de preço vencedora para cada
uma das quatro categorias de espécies, conforme preços mínimos e lista de espécies
constantes nos Anexos 5 deste contrato.

4.2.1. O reenquadramento de espécies que compõem cada categoria de valor, em
atendimento ao disposto no art. 49 do Decreto 6.063/2007, somente poderá
ser realizado de quatro em quatro anos, mediante a apresentação de estudo de
mercado sobre a espécie, por parte da proponente.

4.2.2. O procedimento para modificação da lista de espécies do Anexo 5 deste
contrato será regulamentado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará, mediante diretriz específica, e seguirá o estabelecido no
edital deste certame licitatório.

4.23. A inclusão de novas espécies na lista do Anexo 5 deste contrato será realizada
a qualquer momento, a pedido de qualquer uma das partes, desde que a
identificação botânica da espécie seja validada por herbário oficial.

a) O enquadramento da espécie seguirá norma específica a ser elaborada pelo
Instituto de Desenvolvimento Florestal do Estado do Pará,

424. O CONCESSIONÁRIO informará até o 5º (quinto) dia útil de cada mês
susbsequente em que seu deu a emissão de guias florestais ou documento
comprobatório da comercialização dos produtos, a volumetria abatida e a
volumetria transportada, por espécie, até o último dia útil do mês anterior,
conforme formulário padrão do Instituto de Desenvolvimento Florestal do
Estado do Pará.

. O CONCESSIONÁRIO preencherá diariamente, com base em estimativas, as
informações sobre o rastreamento da cadeia de custódia de todas as árvores
abatidas na UMF, de acordo com diretriz técnica a ser estabelecida pelo
Instituto de Desenvolvimento Florestal do Estado do Pará.

- A volumetria a ser informada por seção de tora explorada será definida pela
seguinte fórmula:

V=[(db.x/4)+(dÊ.m/4)]/2.L

y

Floresta Estadual do Pau Eq
Contrato de concessão florestal refereme à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras (e)
Página S de 76 V

«NR ry

Em que:

V = volume da seção da tora em m';

db = diâmetro médio da base da seção da tora em metros;
dt = diâmetro médio do topo da seção da tora em metros;
m=3,141592;

L = cumprimento da seção da tora em metros.

4.2.6.1 Os diâmetros médios são obtidos pelo método de medição em cruz,
em que são tomadas duas medidas perpendiculares entre si.

4.2.7. O valor mensal a ser recolhido será informado ao CONCESSIONÁRIO pelo
Instituto de Desenvolvimento Florestal do Estado do Pará até o 10º (décimo)
dia útil de cada mês.

4.2.8. O valor mensal a que se refere a subclâusula 4.2.7 será definido com base no
volume de madeira transportado durante o mês anterior.

4.2.9. Além do valor da produção mensal também será enviado ao concessionário um
balanço do estado de execução financeiro do contrato, indicando a existência
de débitos ou créditos, com base nos seguintes aspectos:

a) Existência de débitos anteriores relacionados a valores inadimplidos de
parcelas anteriores;

b) Multas, juros de mora, e atualizações monetárias;
c) Pagamentos do valor mínimo anual;

d) Madeira abatida e não transportada;

e) Pagamento de madeira abatida e não transportada;
1) Bonificações;

£) Outros.

4.2.9.1. Havendo parcela em atraso, os pagamentos efetuados serão utilizados
para a quitação do débito, na ordem cronológica de vencimento, do
mais antigo para o mais atual, incluídos os juros e multas e
atualizações monetárias correspondentes conforme base de cálculo da
Secretária Estadual de Fazenda (SEFA).

4.2.10. O pagamento do valor referente ao volume de madeira abatido e não
transportado será efetuado em parcela anual única após cobrança por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará.

a) O volume a que se refere a subcláusula 4.2.10 será baseado em
informações fornecidas pela atividade de monitoramento deste contrato, a
ser realizada pelo Instituto de Desenvolvimento Florestal do Estado do
Pará.

Flotêsta Estadual do Pary A )
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústia Comércio e Exportação de Madeiras 1d,
Página 6 de 76 A

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLORÇ E LD

Subcláusula 4.3 — Pagamento relativo ao material lenhoso residual de exploração

Pela comercialização de material lenhoso residual de exploração. o
CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do Estado do
Pará o valor único de R$ 5,00 (cinco reais) por stereo (st), a ser pago mensalmente.

4.3.1. O volume a ser considerado para fins de pagamento será aquele constante do
documento de guias florestais.

Subcláusula 4.4 — Pagamento relativo aos produtos não madeireiros efetivamente
explorados

A cobrança pela exploração de produtos não madeireiros utilizará como base de cálculo
os valores adotados pela Secretaria Estadual de Fazenda (SEFA).

a) O CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o valor tendo como referência unidade de medida adotada pela
pauta, estabelecido pela Receita Estadual do Estado do Pará.

b) O pagamento será realizado mensalmente de acordo com a quantidade de
produto coletado, extraído ou abatido.

Subcláusula 4.5 — Pagamento relativo aos serviços efetivamente explorados

Pela exploração de serviços na UMF IV, o CONCESSIONÁRIO pagará ao Instituto de
Desenvolvimento Florestal do Estado do Pará, 5% (cinco por cento) da receita líquida
com sua exploração, de acordo com os comprovantes, notas fiscais e outros mecanismos

de verificação.

a) O pagamento será realizado anualmente de acordo com os meios de verificação
utilizados constantes no Anexo 6 deste contrato.

Cláusula 5º - DOS PARÂMETROS FINANCEIROS DESTE CONTRATO

Subeláusula 5.1 - Do Valor de Referência do Contrato

O valor de referência do contrato deste contrato é de R$ 779.873,24

Subcláusula 5.2 — Da oferta de preço por categorias de espécies deste contrato é de:

Categorias | Preço Ofertado |
[R$90,53

R$16,37 |

Subeláusula 5.3 — Do preço mínimo do edital

T
O preço minimo do edital para este contrato é R$ 769.997,82 à;
À

Floresta Estadual do Paru

Tá |
Contrato de concessão Morestal referente  UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lida!
£)

Página 7 de 76
Subcláusula 5.4 — Pagamento de valor mínimo anual

O valor mínimo anual equivale ao preço mínimo a ser cobrado anualmente do
CONCESSIONÁRIO, independente da produção e dos valores por ele auferidos pela
exploração do objeto da concessão, conforme $3º do art. 36 da Lei 11.284/2006.

- O início da exigência de pagamento do valor mínimo anual será no primeiro

dia útil após 12º (décimo-segundo) mês da homologação do Plano de Manejo
Florestal Sustentado, salvo quando o atraso na aprovação for de
responsabilidade do CONCESSIONÁRIO.

- Quando o atraso na aprovação do Plano de Manejo Florestal Sustentado for
de responsabilidade do CONCESSIONÁRIO, a exigência de pagamento do
valor minimo anual ocorrerá a partir do 24º (vigésimo-quarto) mês após a

assinatura deste contrato.

- O pagamento do valor mínimo anual será compensado no preço da concessão
florestal de que trata o inciso IT do art. 36 da Lei 11.284/2006, desde que
ocorra no mesmo ano.

- O valor mínimo anual a ser pago fica assim estabelecido, observado o
disposto na cláusula 8º deste contrato.

5.4.4.1, Percentual de 5% (cinco por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMF IV, no primeiro ano de
exigência de pagamento, equivalente a R$ 38.993,66 (trinta e oito
mil novecentos e noventa e três reais e sessenta e seis centavos);

Percentual de 10% (dez por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMF IV, no segundo ano de
exigência de pagamento, equivalente a R$ 77.987,32 (setenta e sete
mil, novecentos e oitenta e sete reais e trinta e dois centavos):

Percentual de 15% (quinze por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMF IV, no terceiro ano de
exigência de pagamento, equivalente a R$ 116.980,98 (cento e
dezesseis mil, novecentos e oitenta reais e noventa e oito centavos);

Percentual de 30% (trinta por cento) do Valor de Referência do
Contrato da Proposta Vencedora da UMF IV, a partir do quarto ano
de exigência de pagamento até o término do contrato, equivalente a
R$ 233.961,98 (duzentos € trinta e três mil, novecentos e sessenta e
um reais e noventa e oito centavos).

5.4.5. O CONCESSIONÁRIO poderá deixar de fazer o pagamento do valor minimo
anual nas hipóteses de caso fortuito e força maior que inviabilizem a
exploração florestal, mediante a comprovação dos fatos e a autorização
expressa do Instituto de Desenvolvimento Florestal do Estado do Pará,

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lim

Página E de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 5.7 — Bens reversíveis

São considerados bens reversiveis, que retornarão ao titular da floresta pública após a
extinção da concessão sem qualquer espécie de indenização:

A demarcação da UMF;

IL. A infraestrutura de acesso e sinalização;

HI. Infraestrutura permanente do manejo florestal, tais como estradas secundárias,
trilhas de arraste e pátios de estocagem;

IV. Parcelas permanentes e unidades amostrais de pesquisa, em toda base de dados
gerados em pesquisas nelas realizadas;

Plano de Manejo Florestal Sustentável da área, planos operacionais anuais e toda
base de dados associados;

VI.

Às cercas, os aceiros c as porteiras;

VII. As construções e instalações permanentes;

VIII As pontes e passagens de nível;

IX. A infraestrutura de geração e transmissão de eletricidade e de comunicação
instalada durante a execução do contrato, incluindo postes, linhas de transmissão
e antenas;

X. Posto de controle.

a) Não são considerados bens reversíveis as máquinas e os equipamentos
utilizados no desempenho das atividades econômicas do
CONCESSIONÁRIO, bem como os equipamentos móveis de
comunicação e geradores portáteis de energia.

b) Não será indenizada benfeitoria decorrente de obrigação contratual
assumida pelo CONCESSIONÁRIO ou que gere direito a bonificação ao
CONCESSIONÁRIO.

Cláusula 6º - DA FORMA DE PAGAMENTO

O CONCESSIONÁRIO recolherá, na forma da subcláusula 4.2, 4.3 e 4,4 deste contrato,
parcelas mensais referentes ao montante de produtos madeireiros e não madeireiros
explorados.

IO pagamento das parcelas mensais mencionado nesta cláusula será realizado até

o 30º (trigésimo) dia de cada mês subsequente àquele em que se deu a emissão

dos documentos de guias Morestais ou documento comprobatório da
AO

comercialização dos produtos.

Página 9 de 76

Floresta Estadual do Par y 4
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústria Comércio e Exportação de Madeiras ja o
+

a AS
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

H O preenchimento, a geração c o pagamento do Documento de Arrecadação
Estadual (DAE) são de responsabilidade do CONCESSIONÁRIO.

HI. O Instituto de Desenvolvimento Florestal do Estado do Pará informará
mensalmente em seu sítio na rede mundial de computadores o valor a ser pago
pelo CONCESSIONÁRIO, mediante demonstrativo de produção Morestal,
bonificação, compensação, atualizações e eventuais sanções.

- A informação a que se refere o inciso Ill será comunicada ao
CONCESSIONÁRIO por meio de demonstrativo detalhado de saldos é débitos,
pelo Instituto de Desenvolvimento Florestal do Estado do Pará, até o 10º
(décimo) dia útil do mês subsequente àquele em que se deu a emissão dos
documentos de guias florestais ou documento comprobatório da comercialização
de produtos.

- O volume de madeira abatido e não transportado será mensurado após o início
do período de embargo.

- O valor referente ao volume a que se refere o inciso V será cobrado em parcela
única em até 30 (trinta) dias após o Instituto de Desenvolvimento Florestal do
Estado do Pará informar ao CONCESSIONÁRIO o valor devido, estando este
vinculado à volumetria autorizada na AUTEF do ano vigente, não ultrapassando
a data de validade do Cadastro de Exploradores e Consumidores de Produtos
Florestais do Estado do Pará - CEPROF/PA.

- Os procedimentos relativos ao pagamento pela exploração de serviços serão
estabelecidos em diretriz a ser editada pelo Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 7º- DA SANÇÃO POR ATRASO NO PAGAMENTO DO PREÇO

No caso de atraso no pagamento mensal, os valores devídos serão atualizados de acordo
com base de cálculo da Secretária Estadual de Fazenda (SEFA) na geração do
Documento de Arrecadação Estadual (DAE). O Instituto de Desenvolvimento Florestal
do Estado do Pará disponibilizará em seu sítio, na Rede Mundial de Computadores,
documento de orientação para pagamentos.

Subcláusula 7.1 — Cronograma de parcelas em atraso

Havendo parcela em atraso, os pagamentos efetuados serão utilizados para a quitação do
débito, na ordem cronológica de vencimento, do mais antigo para o mais atual,
incluídos os juros, multas e atualizações monetárias correspondentes, de acordo com
base de cálculo da Secretária Estadual de Fazenda (SEFA).

Subeláusula 7.2 — Limite de inadimplência

O limite máximo de inadimplência admitido por este contrato é de três parcelas
mensais. O vencimento do prazo de pagamento da terceira parcela inadimplida
acarretará a suspensão do Cadastro de Exploradores e Consumidores de Produtos
Florestais - CEPROF, sem prejuízo da continuidade da contagem do prazo de Vigência a a

Floresta Estadual do Paru
Contrato de concessão florestal referente à UME IV — Concessionária SEMASA Indúsiria Comércio é Exportação de ad da
Página 10 de 76

que se refere a cláusula 34,

a) Qualquer valor inadimplido relativo a mais de três parcelas mensais de
pagamento ensejará a suspensão automática deste contrato.

b) Após o início do período de embargo, o CONCESSIONÁRIO terá até três
meses para a quitação de todos os débitos do ano anterior. O vencimento
desse prazo acarretará na suspensão do contrato.

c) Em caso de suspensão, o contrato somente será revalidado mediante o
pagamento integral de todos os débitos e sanções devidas.

Cláusula 8º - REAJUSTE E REVISÃO DO PREÇO

Todos os preços e valores estabelecidos no contrato de concessão florestal serão
corrigidos anualmente, no 1º (primeiro) dia útil após o periodo de embargo da primeira
exploração florestal, pelo Índice Nacional de Preços ao Consumidor Amplo
(IPCA/IBGE), por meio de apostilamento a ser publicado no sítio, na rede mundial de
computadores, do Instituto de Desenvolvimento Florestal do Estado do Pará.

a) O reajuste anual dos valores ofertados para o Indicador A2 da proposta técnica
seguirá o índice expresso no caput desta cláusula.

Subcláusula 8.1 - Revisão do contrato
A revisão dos preços do contrato será admitida nos casos permitidos em lei. O pedido

será de iniciativa do interessado, que o encaminhará para análise do Instituto de
Desenvolvimento Florestal do Estado do Pará.

Cláusula 9º- DA BONIFICAÇÃO

São indicadores bonificadores:
1 Redução de danos a floresta remanescente durante a exploração florestal;
Il. Geração de empregos pela concessão florestal;
Grau de processamento local do produto;

- Implementação de programas de conservação da fauna na Unidade de Manejo
Florestal;

- Apoio e participação em projetos de pesquisa;
VI. Recuperação de áreas degradadas;

VII. Implantação e manutenção de sistemas de gestão e desempenho de qualidade
socioambiental;

VIII. Aproveitamento da biomassa explorada;

Floresta Estadual do Pat /
Contrato de concessãn florestal referente à UME IV — Concessionária SEMASA Indústria Comércio é Exportação de Madeiras Li
Página Li de 76

Instituto de Desenvolvimento Florestal do Estado do Pard - IDEFLOR

IX. Diversidade de serviços explorados na unidade de mancjo florestal;

X. Aplicação de enriquecimento com espécies nativas com tratamento de
silvicultura pós-colheita.

Subcláusula 9.1 — Descontos aplicáveis

O CONCESSIONÁRIO poderá obter, durante a execução do contrato, descontos no
preço a ser pago pelos produtos e serviços explorados se atingir níveis de desempenho
equivalentes ou superiores aos parâmetros estabelecidos para os indicadores de
bonificação do Anexo 4 deste contrato.

a) Os descontos, cujos percentuais encontram-se expostos no Anexo 4 deste
contrato, poderão ser cumulativos, limitados ao percentual de 30% (trinta
por cento).

b) Os descontos percentuais de cada bonificador estabelecidos no Anexo 4
deste contrato serão aplicados sobre o valor de referência do contrato.

e) A aplicação do desconto não resultará em valor inferior ao preço mínimo
do edital, definido no item 5.3 deste contrato e corrigido de acordo com a
cláusula oitava deste contrato.

d) O CONCESSIONÁRIO não terá direito a qualquer desconto por cumprir
os níveis de desempenho inferiores ou equivalentes aos parâmetros
estabelecidos no edital, no contrato ou em sua proposta.

e) O percentual de bonificação outorgado será aplicado sobre o valor ofertado
do contrato até o limite mínimo definido no item « desta subcláusula.

Subclâusula 9.2 — Aplicação da bonificação

A bonificação será solicitada pelo CONCESSIONÁRIO mediante relatório anual sobre
a gestão dos recursos florestais, considerando o desempenho atingido. A análise de
desempenho dos indicadores passíveis de gerar bonificação será realizada anualmente, a
partir do prazo estabelecido na parametrização de cada indicador, definido no Anexo 4
deste contrato, com referência na data de assinatura do contrato de concessão florestal.

a) Será considerado o desempenho atingido a partir do ano estabelecido para
O início da apuração de cada indicador, conforme fichas de parametrização
do Anexo 4 deste contrato.

b) Para ter direito à bonificação, o CONCESSIONÁRIO entregará solicitação
fundamentada, comprovando que os níveis de desempenho exigidos para
bonificação foram atingidos.

c) A conferência das informações apresentadas pelo CONCESSIONÁRIO e a
avaliação do desempenho serão procedidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, que realizará as verificações
necessárias para fundamentar a decisão sobre a bonificação.

Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeira

Floresta Estadual do Paru 4
da
Página 12 de 76 /

[3] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

d) A concessão de bonificação será efetuada por meio de ato forma
fundamentado por parte do Instituto de Desenvolvimento Florestal do
Estado do Pará.

Subclâusula 9.3 — Prazo e forma de aplicação da bonificação

O desconto decorrente da bonificação será aplicado por um ano a partir da data de
assinatura do ato formal de concessão da bonificação, previsto na alinea d da
subeláusula 9.2.

a) Somente serão contabilizados para bonificação os indicadores que, no mês
relativo à cobrança dos valores mensais, estiverem com seu ato formal de
cessão dentro do prazo de vigência.

b) Na hipótese de o percentual da bonificação ultrapassar o limite minimo
estabelecido na subclâusula 9.1, alinca c, serão aplicados os percentuais
dos bonificadores vigentes, na ordem do que possuir data de cessão mais
antiga até o de data mais recente, até o limite do preço minimo
estabelecido no edital de licitação 002/2011.

Cláusula 10º DO CUMPRIMENTO DA PROPOSTA TÉCNICA
São indicadores de desempenho para avaliação da proposta técnica:
I Redução de danos à floresta remanescente durante à exploração florestal;
IL Investimento em infraestrutura e serviços para comunidade local;
HI. Geração de empregos pela concessão florestal:
IV. Diversidade de produtos explorados na UMF;

V. Diversidade de espécies exploradas na UMF;

VI. Grau de processamento local do produto.

Subeláusula 10.1 - Do cumprimento dos indicadores

A avaliação e verificação dos indicadores classificatórios seguirão norma a ser editada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Cláusula 11º- DAS OBRIGAÇÕES DO CONCESSIONÁRIO

São obrigações do CONCESSIONÁRIO:

1. Cumprir e fazer cumprir os termos do edital de licitação, da proposta vencedora,
as regras de exploração de produtos e serviços e as cláusulas contratuais da
concessão, bem como manter, durante toda à execução do contrato, todas as is
condições de habilitação e qualificação exigidas na licitação em compatibilidade PA |
com as obrigações assumidas;

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras [EEN
Página 13 de 76 Í

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

H. Cumprir e fazer cumprir as normas de manejo florestal, elaborar, executar e
monitorar a execução do PMES, conforme previsto nas normas técnicas
aplicáveis e especificações do contrato;

HI. Cumprir as normas do Plano de Manejo da Unidade de Conservação, assim
como as diretrizes estabelecidas por seu órgão gestor,

IV. Buscar o uso múltiplo da floresta, nos limites contratualmente definidos e
observadas as restrições aplicáveis às áreas de preservação permanente c as
demais e recolher ao Instituto de Desenvolvimento Florestal do Estado do Pará
os valores devidos nos termos e prazos previstos neste contrato;

V. Apresentar as certidões, atos de registro, autorizações, provas de inscrição em
cadastros de contribuintes, provas de regularidade fiscal, provas de situação
regular no cumprimento dos encargos sociais instituídos por lei, inscrições em
entidades ou associações profissionais e quaisquer outros documentos ou
atestados semelhantes, inclusive certidões de litígios relativos a possíveis débitos
registrados, em originais ou cópias autenticadas, quando solicitado pelo Instituto
de Desenvolvimento Florestal do Estado do Pará:

VI. Recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta é
risco, mão de obra necessária para a execução deste contrato, observando 0 que
dispõe a legislação trabalhista e previdenciária brasileira, responsabilizando-se
exclusiva e integralmente pelo recolhimento e pagamento de contribuições
sociais, trabalhistas, previdenciárias e demais encargos e adicionais pertinentes,
devidos a qualquer título, na forma da lei;

VIL Assegurar a seus empregados, quando em serviço na UMF, diretamente ou por
meio de terceiros, alimentação e alojamentos, em quantidade, qualidade e
condições de higiene razoáveis, assim como segurança c assistência de saúde,
observada a legislação aplicável:

VIII. Executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste contrato, respeitadas
sempre as disposições da legislação brasileira em vigor e os termos deste
contrato;

IX. Impor a todos os seus contratados e fornecedores de bens e serviços as
disposições deste contrato e da legislação brasileira aplicável, em especial
aquelas referentes a pessoal, proteção ao consumidor e ao meio ambiente,
verificando seu cumprimento;

X. Evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a qualquer
de seus elementos, adotando todas as medidas necessárias para a conservação
dos recursos naturais, em estrito cumprimento ao PMFS;

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústria Comércio e Exportação de Madeiras
Página 14 de 76

[2] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

XI. Aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente, as normas do
Instituto de Desenvolvimento Florestal do Estado do Pará e as prescrições do
bom manejo;

XIL. Assumir responsabilidade integral e objetiva por todos os danos e prejuízos ao
meio ambiente, a terceiros e ao Estado que resultarem, direta ou indiretamente,
de suas ações ou omissões na execução do PMES; ou por ações em desacordo
com as normas cabíveis, bem como da remoção de bens nos termos deste
contrato, quanto à devolução da UMF objeto de concessão florestal, obrigando-
se a repará-los e a indenizar o Estado por toda e qualquer ação, recurso,
demanda ou impugnação judiciais, juízo arbitral, auditoria, inspeção,
investigação ou controvérsia de qualquer espécie, por quaisquer indenizações,
compensações, punições, multas ou penalidades de qualquer natureza,
relacionados ou decorrentes de eventuais danos e prejuízos;

XIII. Recuperar as áreas degradadas quando identificado o nexo de causalidade entre
suas ações ou omissões e os danos ocorridos, independentemente de culpa ou
dolo, sem prejuízo das responsabilidades contratuais, administrativas, civis ou
penais;

XIV. Enviar ao Instituto de Desenvolvimento Florestal do Estado do Pará os
seguintes documentos:

a) O relatório de produção mensal, na forma da subcláusula 22.1 deste
contrato, em meio eletrônico é impresso, com cópias anexas dos
Documentos de Guia Florestal (GF) emitidos no periodo;

b) O PMFS, suas alterações, e os Planos Operacionais Anuais (POAs)
aprovados pelo Órgão Licenciador e relatório descrevendo as atividades
desenvolvidas pelo CONCESSIONÁRIO, ou documento equivalente, e
todos os documentos de licenciamento de órgãos ambientais, conforme
normas relativas ao manejo florestal, em meio eletrônico;

c) Apresentar anualmente a documentação que comprova a manutenção das
condições de habilitação e o cumprimento dos indicadores classificatórios
e da proposta técnica;

d) Assegurar amplo € irrestrito acesso do Instituto de Desenvolvimento
Florestal do Estado do Pará às informações de produção florestal para fins
de fiscalização do cumprimento deste contrato, inclusive aquelas
referentes à venda dos produtos florestais;

XV. Remover, por sua conta exclusiva, os equipamentos e bens que não sejam
objeto de reversão, quando da extinção deste contrato, na forma prevista na
subcláusula 21.1.4 deste contrato;

XVI. Respeitar o periodo de embargo previsto na cláusula 13º (décima-terceira) / 3)
deste contrato;

Contrato de concessão florestal referente à UME IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras

Floresta Estadual do Paru
dh
Página 15 de 76 ya
8 Instituto de Desenvolvimento Florestal do Estado o Pará - IDEFLOR

XVII. Fornecer aos seus funcionários transporte regular entre a UMF explorada e as
sedes dos municípios onde está localizada a UMF em regime de concessão;

XVIII. Manter, na UMF, preposto aprovado pela Administração, durante a execução
do objeto, para representá-lo sempre que for necessário;

XIX. Manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados;

XX. Propor e submeter à aprovação do Instituto de Desenvolvimento Florestal do
Estado do Pará as regras de acesso à UMF previstas na subcláusula 1.2:

XXI. Propor e submeter a aprovação do Instituto de Desenvolvimento Florestal do
Estado do Pará a definição de material, forma e métodos de execução de
Piqueteamento prevista na subcláusula 3.2;

XXII. Informar imediatamente à autoridade competente ações ou omissões próprias
ou de terceiros ou fatos que acarretem danos ao ecossistema, a qualquer de
seus elementos ou às comunidades locais;

XXIII. Executar as atividades necessárias à manutenção da UMF e da infraestrutura,
zelar pela integridade dos bens e benfeitorias vinculados à UMF concedida e
realizar as benfeitorias necessárias na UMF;

XXIV. Comercializar o produto ou serviço florestal auferido do manejo;

XXV. Planejar e executar medidas de prevenção e controle de incêndios;

XXVI, Manter atualizado o inventário e o registro dos bens vinculados à concessão:

XXVII, Permitir amplo e irrestrito acesso aos encarregados da fiscalização,
monitoramento, auditoria e representantes do órgão gestor da Unidade de
Conservação e do Instituto de Desenvolvimento Florestal do Estado do Pará,
a qualquer momento, às obras, aos equipamentos, às operações florestais e
às instalações da UMF, bem como à documentação necessária para o
exercício da fiscalização;

XXVIII. Realizar os investimentos ambientais e sociais definidos na proposta
técnica;

XXIX. Implantar sistema de parcelas permanentes, conforme intensidade
estabelecida no edital de licitação e norma do Instituto de Desenvolvimento
Florestal do Estado do Pará;

- Incluir no PMFS referência às Áreas de Reserva Absoluta, as quais não
poderão ser objeto de qualquer tipo de exploração econômica, conforme
previsto na Lei de Gestão de Florestas Públicas nº 11.284, de 2 de março de
2006. em seu Art. nº 32;

Comtrato de concessão florestal referente à UMF IV “Concessionária SEMASA Indústria Comércio e Exportação de Mucdeiras

Floresta Estadual do Paru ya
Página 16 de 76 Í Ed

IS Instituto de Desenvolvimento Elorestal do Estado do Pará - IDEFLOR

XXXI. Quando da eventual substituição do responsável técnico, apresentar abriz, 56
Instituto de Desenvolvimento Florestal do Estado do Pará a prova di di,
inscrição ou registro do engenheiro florestal responsável técnico no Conselho v
Regional de Engenharia, Arquitetura e Agronomia (Crea) e comprovar
vinculo profissional mediante à apresentação de cópia da carteira de trabalho
(CTPS) da qual conste o CONCESSIONÁRIO como contratante, do contrato
social do CONCESSIONÁRIO do qual conste o profissional como sócio, do
contrato de trabalho ou de atestado técnico da empresa, devidamente
registrado no Crea, do qual conste o profissional como responsável técnico,
ou, ainda, de declaração de contratação futura do profissional detentor do
atestado apresentado, desde que acompanhada de declaração de anuência do
profissional;

XXXII. Construir posto de controle de entrada é saída de veículos é pessoas da
UMF, conforme projeto arquitetônico aprovado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará e avaliado pelo órgão gestor
da Unidade de Conservação,

XXXIII. Cumprir as resoluções e normas de execução editadas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará relativas à execução do
contrato de concessão florestal;

XXXIV. Bloquear o tráfego em estradas secundárias durante o periodo de embargo;

XXXV. Propor medidas de vigilância e controle compatíveis com o tamanho e as
ameaças à UMF concedida,

XXXVI. Respeitar a legislação referente à proteção do patrimônio histórico e
arqueológico.

XXXVII. Prever na elaboração do PMFS medidas para a identificação, proteção e
salvamento de artefatos arqueológicos que por ventura forem localizados
nas unidades de manejo florestal,

Cláusula 12 - DAS OBRIGAÇÕES DO CONCEDENTE

O CONCEDENTE obrigar-se-á a:

1. Exercer a atividade normativa, o controle, a gestão e a fiscalização da execução
deste contrato;

Aplicar as penalidades previstas neste contrato, quando for o caso;

HH. Dirimir, no âmbito administrativo, as divergências entre o CONCESSIONÁRIO,
produtores independentes e comunidades locais, na forma descrita neste
contrato;

- Controlar e cobrar do CONCESSIONÁRIO o cumprimento das obrigações
fixadas neste contrato;

Floresta Estadual do Paru gl
Conúrato de concessão florestal referente à UMP IV — Concessionária SEMASA Indústria (Comércio é Exportação de Madeiras 144

Página 17 de 76
a ia Dá

V. Cobrar e verificar o pagamento dos preços fixados neste contrato;

VI, Acompanhar e intervir na execução do PMES, nos casos e condições previstas
na Lei 11.284/2006:;

VII Fixar e aplicar as penalidades administrativas é contratuais impostas ao
CONCESSIONÁRIO, sem prejuizo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente (SISNAMA), responsáveis pelo controle e
fiscalização ambiental:

VIII. Avaliar a necessidade de suspensão ou de extinção deste contrato, nos casos
nele previstos;

IX. Disciplinar o acesso à UMF, na forma da subcláusula 1.2 deste contrato;

X. Disponibilizar, sem ônus para o CONCESSIONÁRIO, aplicativos específicos
para o processamento e a análise de dados de parcelas permanentes.

Subeláusula 12.1 - Responsabilidade pela gestão do contrato

O Instituto de Desenvolvimento Florestal do Estado do Pará, nos termos do art. 2º, II,
da Lei Estadual 6.963/2007, é o responsável pela gestão deste contrato.

Subeláusula 12.2 - Acesso à UMF para fiscalização e monitoramento das atividades

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades direta ou indiretamente objeto deste contrato terão livre acesso à UMF, a
qualquer tempo, inclusive sem aviso prévio,

a) Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Instituto de Desenvolvimento Florestal
do Estado do Pará e do Órgão Fiscalizador estarão devidamente
identificados.

bj A fiscalização por qualquer ente público não exime nem diminui as
responsabilidades do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira.

Cláusula 13 — DO PERÍODO DE EMBARGO DAS ATIVIDADES DE
EXPLORAÇÃO

Serão suspensas as atividades de exploração florestal de madeira e de material lenhoso
residual da exploração, incluindo o corte e o arraste, no período de 15 de dezembro a |5
de maio de cada ano.

a) O período de suspensão da exploração poderá ser revisto mediante
justificativa técnica do CONCESSIONÁRIO e aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará.

Página 18 de 76

*
/ Y
9)
Floresta Estadual do Patu sê
Cóntrato de concessão florestal referente à UME IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras A o
s,
q 16)
B Anstítuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subeláusula 13.1 - Permissões durante o periodo de embargo

Durante o período de embargo. serão admitidas apenas as atividades pré-exploratórias)

em caráter excepcional será admitido o transporte para a retirada de madeira da floresta
a partir de toras estocadas em pátios secundários de concentração de matéria-prima,
localizados na margem das estradas principais, conforme norma a ser editada pelo
Instituto de Desenvolvimento Florestal do Estado do Pará,

13,1.1. A retirada da madeira durante o período de inverno, conforme o caput
desta cláusula, estará condicionada à autorização prévia do Instituto de
Desenvolvimento Florestal do Estado do Pará e anuência do órgão gestor
da Unidade de Conservação, mediante apresentação de proposta técnica
detalhando a operação e as medidas mitigadoras e corretivas a serem
aplicadas para correta manutenção das estradas utilizadas dentro e fora
das UMFs.

Cláusula 14 — DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO

Os prazos máximos para o CONCESSIONÁRIO iniciar as atividades relacionadas a
este contrato são os seguintes:

LO PMES será protocolizado no órgão competente em até 12 (doze) meses após a
assinatura deste contrato;

O início das atividades de exploração de produtos acontecerá em até 24 (vinte e
quatro) meses após à assinatura do contrato.

a) Quando o termo final desse prazo ocorrer durante o período de embargo
previsto na cláusula 13º, o início da atividade de exploração será no
máximo 60 (sessenta dias) dias após o final do período de embargo;

b) Os prazos definidos na cláusula 14º somente serão revistos mediante
comprovação por parte do CONCESSIONÁRIO e aprovação por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará de que o atraso
ocorreu em razão de caso fortuito ou motivo de força maior;

e) Considera-se, para fins deste contrato, como início das atividades de
exploração, a derrubada e arraste de forma contínua.

Cláusula 15 - DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO

O CONCESSIONÁRIO assumirá, sempre, em caráter exclusivo, todos os custos v
riscos relacionados com as obrigações assumidas neste contrato, arcando com todos os
prejuízos, quer diretos ou por intermédio de terceiros, no período de vigência deste
contrato, sem direito a qualquer pagamento, reembolso ou indenização, caso a
exploração de recursos florestais seja insuficiente para a recuperação dos investimentos

realizados e o reembolso das despesas, / y Ê
Floresta Estadual do Paru e
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústna Comércio e Exportação de Madeisas Lida:
Página 19 de 76 [

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, o
CONCESSIONÁRIO prestou, no ato de assinatura do contrato, garantia no valor de R$
410.899,59 (quatrocentos e dez mil, oitocentos e noventa e nove reais & cinquenta e
nove centavos) na forma de seguro-garantia'.

Subeláusula 16.1 — Regras da garantia

A devolução, a recomposição, a execução do valor, a atualização e a substituição da
garantia são reguladas nos termos do Anexo 7 deste contrato.

Subclâusula 16.2 - Cobertura dos riscos

A partir da primeira renovação, após o 12º mês da assinatura do contrato, a garantia
prestada na modalidade de seguro-garantia deverá abranger os eventuais danos causados
ao meio ambiente, ao erário c a terceiros, ocorridos na área objeto deste contrato em
virtude da atividade executada, até o limite da quantia prestada,

Subeláusula 16.3 — Da recomposição da garantia

O prazo a que se refere o item 6 do anexo 14 do edital de licitação 002/2011 poderá ser
prorrogado, por uma vez, por igual período, mediante requerimento justificado do
CONCESSIONÁRIO, que será decidido pelo Instituto de Desenvolvimento Florestal do
Estado do Pará no prazo de 05 (cinco) dias úteis.

Cláusula 17 —- DAS BENFEITORIAS

As benfeitorias permanentes reverterão sem ônus ao titular da área ao final do contrato
de concessão.

Subcláusula 17.1 - Indenização por benfeitorias de interesse público

As benfeitorias permanentes realizadas pelo CONCESSIONÁRIO poderão ser
descontadas dos valores devidos ao Instituto de Desenvolvimento Florestal do Estado
do Pará, desde que presente o interesse público e sua realização tenham sido autorizados
prévia e formalmente pelo Instituto de Desenvolvimento Florestal do Estado do Pará,

a) Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo CONCESSIONÁRIO ou que gerem
direito a bonificação ao CONCESSIONÁRIO.

54% do valor da Proposta de Preço que apresentou, equivalente ao potencial econômico de um ano de explocação dos direitos
outorgados pela presente concessão florestal, acrescida dos custos do edital

A aceitabilidade da garantia está condicionada às condições do Anexo 14 do edital de licitação 0022011 para Concessão na
Fioresta Esuslual do Paru.

Contrato de concessão Morestal referente à UME IV — Concessionária SEMASA Indústria Comércio « Exportação de Múdeiras

Floresta Estatal do Pan nte
Página 20 de 76
ES
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Cláusula 18 — DA RESPONSABILIDADE PELOS DANOS E RISCOS
RELACIONADOS À EXECUÇÃO DO CONTRATO

O CONCESSIONÁRIO será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos previstos
no contrato c na execução do PMFS, independentemente da existência de culpa,
devendo ressarcir o Estado dos ônus que esta venha a ter em consequência de eventuais
demandas motivadas por atos de responsabilidade do CONCESSIONÁRIO.

Subcliusula 18.1 — Reparação de danos e prejuízos

O CONCESSIONÁRIO é obrigado a reparar todos os danos e prejuizos, originados por
sua ação ou omissão, ao meio ambiente, ao Estado ou a terceiros e ainda a indenizar o
Estado por toda e qualquer ação, recurso, demanda ou impugnação judiciais, juizo
arbitral, auditoria, inspeção, investigação ou controvérsia, indenizações, compensações,
punições, multas ou penalidades de qualquer natureza, relacionados ou decorrentes de
tais danos € prejuízos.

Cláusula 19 - DA SUSPENSÃO DAS ATIVIDADES EXECUTADAS

Em caso de descumprimento dos critérios técnicos ou do não pagamento dos preços
florestais, além de outras sanções cabíveis, o Instituto de Desenvolvimento Florestal do
Estado do Pará poderá determinar a imediata suspensão da execução das atividades
desenvolvidas em desacordo com o contrato de concessão e determinar a imediata
correção das irregularidades identificadas, nos termos do art. 30, 8 2º, da Lei
11.284/2006.

Subcláusula 19.1 - Cumprimento das obrigações contratuais

A suspensão de que trata esta cláusula não isenta o CONCESSIONÁRIO do
cumprimento das demais obrigações contratuais.

Cláusula 20 - DAS SANÇÕES ADMINISTRATIVAS

No caso de descumprimento, por parte do CONCESSIONÁRIO, de qualquer uma das
obrigações estabelecidas neste contrato, aplicar-se-ão as seguintes sanções
administrativas, sem prejuizo das responsabilidades cível e criminal:

1. Advertência formal por escrito, com o estabelecimento de prazo para o
cumprimento das obrigações contratuais pendentes;

IL Multa de até 10% sobre o valor anual da proposta de preço nos casos de
qualquer situação de inexecução parcial ou total das obrigações assumidas;

HI. Suspensão temporária da execução do contrato até o cumprimento da cláusula;

IV. Suspensão temporária de participação em licitação e impedimento de contratar
com a Administração por prazo não superior a 2 (dois) anos;

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Ly
Página 21 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

V. Declaração de inidoneidade para licitar ou contratar com a Administração
Pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

a) As sanções poderão ser aplicadas de forma independente ou cumulativa,
facultada a defesa prévia do interessado no prazo de 10 (dez) dias úteis,
contados a partir da data em que tomar ciência.

b)O desatendimento, pelo CONCESSIONÁRIO, das solicitações.
notificações e determinações da fiscalização implicará a aplicação das
penalidades previstas neste contrato e nas normas citadas.

e) O valor das multas aplicadas ao CONCESSIONÁRIO e não recolhido será
descontado da garantia de que trata a cláusula 162 e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor,

d) Compete ao CONCESSIONÁRIO enviar ao Instituto de Desenvolvimento
Florestal do Estado do Pará justificativa fundamentada quando alegar
descumprimento contratual supostamente decorrente de caso fortuito ou
força maior.

Subecláusula 20.1 — Sanções por informação falsa ou enganosa

A elaboração ou apresentação, na concessão florestal, de estudo, laudo ou relatório
ambiental total ou parcialmente falso ou enganoso, mesmo por omissão, implicará
aplicação das sanções administrativas, sem prejuízo da apuração de responsabilidade
penal nos termos do art, 69-A da Lei 9.605, de 12 de fevereiro de 1998.

Cláusula 21- DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO

Extingue-se a concessão florestal por qualquer das seguintes causas:

L Esgotamento do prazo contratual;

Rescisão;

- Anulação;

- Falência ou extinção do CONCESSIONÁRIO e falecimento ou incapacidade do
titular, no caso de empresa individual;

V. Desistência e devolução, por opção do CONCESSIONÁRIO, do objeto da
concessão.

Subeláusula 21.1 — Consequências da extinção do contrato

Extinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao CONCESSIONÁRIO.

Floresta Estadual do Paru )
Contrato de concessão florestal referente à UME 1V — Concessionária SEMASA Indistria Comércio e Exportação de Madeiras frgá
Página 22 de 76 Ú

D) Instituto de Desenvolvimento Florestal do Estudo do Pará - IDEFLOR

21,1.1. A extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

21.12. A extinção da concessão pelas causas previstas nos itens Il, IV e V da
cláusula 21º autoriza o Instituto de Desenvolvimento Florestal do Estado do
Pará a executar as garantias contratuais, sem prejuízo da responsabilidade
civil por danos ambientais prevista na Lei 6.938/1981.

21.13. A devolução de áreas não implicará ônus ao Instituto de Desenvolvimento
Florestal do Estado do Pará nem conferirá ao CONCESSIONÁRIO qualquer
direito de indenização pelos bens reversíveis, os quais passarão à propriedade
do poder concedente,

Em qualquer caso de extinção da concessão, o CONCESSIONÁRIO fará por
sua conta exclusiva, a remoção dos equipamentos e bens que não sejam
objetos de reversão, em até 90 (noventa) dias, ficando obrigado a reparar ou
indenizar os danos decorrentes de suas atividades e praticar os atos de
recuperação ambiental determinados pelos órgãos competentes, sob pena de
sofrer as sanções estabelecidas neste contrato, além de indenizar os custos da
remoção para o Instituto de Desenvolvimento Florestal do Estado do Pará.

Subcláusula 21.2 — Rescisão do contrato pelo concedente

A inexecução total ou parcial do contrato acarretará, a critério do Instituto de
Desenvolvimento Florestal do Estado do Pará, a rescisão da concessão, à aplicação das
sanções contratuais e a execução das garantias, sem prejuizo da responsabilidade civil
por danos ambientais prevista na Lei 6.938, de 31 de agosto de 1981, e das devidas
sanções nas esferas administrativa e penal.

LA rescisão da concessão poderá ser efetuada unilateralmente pelo Instituto de
Desenvolvimento Florestal do Estado do Pará quando;

a) O CONCESSIONÁRIO descumprir cláusulas contratuais ou disposições
legais e regulamentares concernentes à concessão;

b) O CONCESSIONÁRIO descumprir o PMFS, de forma que afete
elementos essenciais de proteção do meio ambiente e à sustentabilidade da
atividade;

e) O CONCESSIONÁRIO paralisar a execução do PMFS por prazo maior
que o previsto em contrato, ressalvadas as hipóteses decorrentes de caso
fortuito ou força maior ou as que, com anuência do órgão gestor, visem à
proteção ambiental;

d) O CONCESSIONÁRIO descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

e) O CONCESSIONÁRIO perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMES;

Florésta Estadual do Pary 7
Contrato de concessão owestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras tda
Página 23 de 76 /

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

f) O CONCESSIONÁRIO não cumprir as penalidades impostas por
infrações, nos devidos prazos;

g) O CONCESSIONÁRIO não atender a notificação do Instituto de
Desenvolvimento Florestal do Estado do Pará para regularizar o exercício
de suas atividades;

h) O CONCESSIONÁRIO for condenado em sentença transitada em julgado
por crime contra o meio ambiente ou a ordem tributária, ou por erime
previdenciário;

i) O CONCESSIONÁRIO submeter trabalhadores a condições degradantes de
trabalho ou análogas à de escravo ou explorar o trabalho infantil:

j) O CONCESSIONÁRIO não cumprir, no prazo determinado no ato da
suspensão, as determinações para solucionar as irregularidades
identificadas pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, de acordo com a cláusula 198;

k) Ocorrer fato superveniente de relevante interesse público que justifique a
rescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversíveis que tenham sido realizados
e ainda não amortizados;

x (Houver a transferência do controle societário do CONCESSIONÁRIO sem
— prévia anuência do poder concedente.

H, Rescindido este contrato pelo Instituto de Desenvolvimento Florestal do Estado
do Pará, por descumprimento de cláusulas contratuais ou disposições legais e
regulamentares por parte do CONCESSIONÁRIO, em especial as constantes do
art. 78, incisos Ta XIl e XVII, da Lei 8.666/1993, este responderá por perdas e
danos decorrentes de seu inadimplemento, arcando com todas as indenizações,
na forma da lei.

HI, Rescindido o contrato de concessão florestal, não resultará para o órgão gestor
qualquer espécie de responsabilidade em relação aos encargos, ônus, obrigações
ou compromissos com terceiros ou com empregados do CONCESSIONÁRIO.

Subcláusula 21.3 — Processo administrativo para rescisão contratual

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa e contraditório.

a) Será instaurado processo administrativo de inadimplência somente após a
notificação do CONCESSIONÁRIO e a fixação de prazo para correção
das falhas e transgressões apontadas,

Floresta Estadual do Paru
Contrato de concessão florestal referente & UMF IV - Concessionária SEMASA Indistria Comércio e Exportação de Madeicas Lufã
Página 24 do 76

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

b) Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do poder concedente, sem prejuizo da
aplicação das sanções contratuais, da execução das garantias e da
responsabilidade civil por danos ambientais e das sanções penais é
administrativas.

Subcláusula 21.4 — Rescisão por iniciativa do CONCESSIONÁRIO

O contrato de concessão florestal poderá ser rescindido por iniciativa do
CONCESSIONÁRIO, caso venha a ocorrer o descumprimento das normas contratuais
pelo Instituto de Desenvolvimento Florestal do Estado do Pará, somente mediante ação
judicial especialmente intentada para esse fim, conforme previsto no art. 47 da Lei
11,284/2006.

Subeláusula 21.5 — Desistência

A desistência é condicionada à aceitação expressa do Instituto de Desenvolvimento
Florestal do Estado do Pará e dependerá de avaliação prévia do órgão competente para
determinar o cumprimento ou não do PMFS. O desistente deve assumir o custo dessa
avaliação e, conforme o caso, as obrigações emergentes.

a) A desistência não desonerará o CONCESSIONÁRIO de suas obrigações
com terceiros.

Cláusula 22 - DA PRESTAÇÃO DE CONTAS E RELATÓRIOS

O CONCESSIONÁRIO assegurará amplo e irrestrito acesso do Instituto de
Desenvolvimento Florestal do Estado do Pará às informações de produção florestal para
fins de fiscalização do cumprimento deste contrato, inclusive aquelas referentes à venda
dos produtos florestais, garantido o sigilo comercial.

a) O recebimento dos documentos mencionados nesta cláusula não implica
qualquer tipo de reconhecimento ou quitação por parte do Instituto de
Desenvolvimento Florestal do Estado do Pará nem exime o
CONCESSIONÁRIO do cumprimento das responsabilidades administrativas
estabelecidas no PMES,

b) A fiscalização por qualquer ente Público não exime nem diminui a
responsabilidade do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira.

Subeláusula 22.1 - Prazo para prestação de contas

Até o 5º (quinto) dia útil de cada mês, o CONCESSIONÁRIO enviará ao Instituto de
Desenvolvimento Florestal do Estado do Pará relatório de produção, ainda que relativo
à produção igual a zero, conforme modelo regulamentado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio é Exportação de Maiteiras 14
Página 25 de 76

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 22.2 — Relatório anual sobre a gestão dos recursos florestais

Anualmente, o CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal
do Estado do Pará, até 30 (trinta) dias após o início do período de embargo, relatório
sobre a gestão dos recursos florestais relativo ao manejo e à exploração dos produtos e
serviços florestais, de acordo com diretrizes estabelecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará,

Subeláusula 22.3 — Plano de Manejo Florestal Sustentável (PMFS) e Planos
Operacionais Anuais (POAs).

O CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal do Estado do
Pará o Plano de Manejo Florestal Sustentável (PMES), bem como suas alterações, e os
Planos Operacionais Anuais (POAs), em até 15 (quinze) dias após sua aprovação pelo
órgão licenciador.

Cláusula 23 - DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS

O CONCESSIONÁRIO indicará um responsável para identificar e receber eventuais
demandas e reclamações que envolvam a UMF objeto do presente contrato ou
relacionadas direta ou indiretamente à execução do contrato.

Subeláusula 23.1 — Procedimento para encaminhamento de demandas

O procedimento para encaminhamento de demandas obedecerá a diretriz a ser adotada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Cláusula 24 - DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o CONCESSIONÁRIO poderá encaminhar a questão, por escrito, ao Instituto
de Desenvolvimento Florestal do Estado do Pará, que se manifestará em até 10 (dez)
dias úteis.

a) O prazo de manifestação poderá ser prorrogado por igual período, desde que
justificadamente.

Cláusula 25 - DAS AUDITORIAS FLORESTAIS

As UMES serão submetidas a auditorias florestais, de caráter independente, em prazos
não superiores a três anos, a partir da assinatura do contrato.

Subeláusula 25.1 — Entidades de auditoria

As auditorias serão conduzidas por entidades reconhecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, nos termos do art. 3º, XI, da Lei
11.284/2006.

Floresta Estadual do Paru ]
Contrato de concessão florestal referente à UMF IV“ Concessionária SEMASA Indústria Comércio é Exportáção de Madeiras Lidy
Página 26 de 76 |

8 Instituto de Desenvolvimento Elorestal do Estado do Pará - IDEFLOR

Subclâusula 25.2 — Custos da auditoria

O CONCESSIONÁRIO pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, nos termos do art. 3º, XI, da Lei 11.284/2006.

I | Em observância ao disposto no artigo 59, NI, do Decreto 6.063/2007. o
desconto concedido ao CONCESSIONÁRIO, se micro ou pequenas empresas,
será de 80% (oitenta por cento) do valor pago pelo CONCESSIONÁRIO à
auditoria florestal.

Cláusula 26 - DOS SISTEMAS DE RASTREAMENTO E MONITORAMENTO E
CADEIA DE CUSTÓDIA

Subcláusula 26.1 — Sistema de monitoramento e rastreamento

O CONCESSIONÁRIO implantará, até o início da execução do PMES, sistema de
monitoramento e rastreamento remoto do transporte de produtos florestais, de acordo
com estipulação do Instituto de Desenvolvimento Florestal do Estado do Pará, que
permita identificar e localizar esses veículos de transporte.

Subcláusula 26.2 - Cadeia de Custódia

O CONCESSIONÁRIO também adotará, desde o início da execução do PMES, Sistema
de Cadeia de Custódia que permita a identificação individual da origem de cada tora
produzida no PMES em qualquer etapa desde a floresta até o processamento, de acordo
com diretriz a ser adotada pelo Instituto de Desenvolvimento Florestal do Estado do
Pará.

Cláusula 27 - DOS CONTRATOS DE FINANCIAMENTO

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão, nos termos do art. 29 da Lei 11.284/2006, até o limite
equivalente à produção florestal de um ano de acordo com o respectivo Plano
Operacional Anual aprovado pelo órgão ambiental competente.

Subcláusula 27.1 — Limites para garantia

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão em limite superior ao estabelecido, desde que
expressa e formalmente autorizado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

Subeláusula 27.2 — Responsabilidade do Instituto de Desenvolvimento Florestal do
Estado do Pará

O Instituto de Desenvolvimento Florestal do Estado do Pará não possui nenhuma
responsabilidade com relação a contrato de financiamento firmado nesses moldes.

Floresta Estadual do Paru A!
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exporiação de Madeiras Lt
Púgina 27 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Cláusula 28 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES

A UMPF objeto deste contrato não inclui nenhuma outra atividade que tenha sido
formalizada pelo Instituto de Desenvolvimento Florestal do Estado do Pará e pelo
Orgão gestor da Floresta Estadual do Paru,

Subcláusula 28.1 — Informação sobre outras atividades

O CONCESSIONÁRIO informará ao Instituto de Desenvolvimento Florestal do Estado
do Pará toda outra atividade que venha a ser identificada dentro da UMF.

Subcláusula 28,2 —

Equilíbrio econômico-financeiro

Qualquer alteração da área florestal objeto deste contrato, será compensada com a
reavaliação do equilíbrio econômico-financeiro deste contrato.

1 O reequilibrio econômico-financeiro deste contrato é condicionado à
apresentação, por parte do CONCESSIONARIO, de estudo
fundamentado demonstrando a natureza e a dimensão do ano.

Cláusula 29 - DOS NOVOS ACESSOS

O estabelecimento de vias de acesso alternativas âquelas já constituídas na área objeto
de concessão será precedido de autorização do Instituto de Desenvolvimento Florestal
do Estado do Pará c órgão gestor da Unidade de Conservação. Compete ao
CONCESSIONÁRIO instalar e manter Posto de Controle na respectiva entrada,
garantindo espaço exclusivo na instalação para pessoal dos órgãos públicos municipais,
estaduais e federais em atividade no local e estrutura de comunicação.

Cláusula 30 - DO PATRIMÔNIO HISTÓRICO E CULTURAL

A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico,
histórico, artístico ou numismático será imediatamente comunicada, pelo
concessionário, ao Instituto do Patrimônio Histórico e Artístico Nacional (IPHAN). ao
Instituto de Desenvolvimento Florestal do Estado do Pará e ao órgão gestor da Unidade
de Conservação.

L

O concessionário é responsável pela conservação provisória da coisa descoberta,
a qual deve ser acondicionada é entregue ao Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 31 - DO VALOR DO CONTRATO

O contrato possui valor estimado anual de R$ 779.873,24” (setecentos e setenta e nove
mil, oitocentos e setenta e três reais e vinte e quatro centavos).

Valor da proposta.

Floresta Estadual do Paru
Contrato de concessão florestal referente à LUME IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras 1 nda)
Página 28 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Cláusula 32 - DA PUBLICAÇÃO

O Instituto de Desenvolvimento Florestal do Estado do Pará publicará no Diário Oficial
do Estado o extrato deste contrato, de acordo com o parágrafo único do art. 61 da Lei
8.666/1993, ocorrendo a despesa às suas expensas.

Cláusula 33 - DO FORO

Fica eleito o Foro da Justiça Comum Estadual de Belém/PA, para dirimir htígios
oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 34 — DA VIGÊNCIA, PRORROGAÇÃO E EXTINÇÃO DO
CONTRATO

Este contrato entra em vigor na data de sua assinatura, com vigência por 30 (trinta)
anos, prorrogáveis por mais 5 (cinco) anos, a critério do Instituto de Desenvolvimento
Florestal do Estado do Pará.

E, por estarem de pleno acordo. assinam o presente instrumento contratual em três vias
de igual teor e forma, para um só efeito.

Belém/PA,2Gde Kubrege 2012.

gibcros, > Wal
CONCEDE

CONCESS,

Testemunhas Testemunhas

Mitamo da Sha. Poda do Sd Mopeer
cor 0 5 62-15 — CPF ozzso ggr-z0 *
RG. 56574 csp/PA RG. 27/6455

Floresta Estadual do Paru
Contrato de concessão florestal referente à UME IV — Concessionária SEMASA Indústria Comércio » Exportação de Madeiras Lida
Página 29 de 76

Anstituto de Desenvolvimento Florestal da Estado do Pará - IDEFLOR

ANEXOS

- Anexo 1 Relação das Unidades de Manejo Florestal - UMF

- Anexo2 Orientação para demarcação das UMF na Flota do Paru

- Anexo3 Objeto da Concessão Florestal - Produtos e Serviços

- Anexo 4 Critérios, indicadores, bonificadores e parâmetros

- Anexo 5 Lista de espécies e categorias de valor da FLOTA do Paru
- Anexo 6 Potencial de produção estimado para as UMF

- Anexo 7 Regras para processamento da garantia

- Anexo 8 Lista dos preços oferecidos na proposta do licitante vencedor da UMF

- Anexo 9 Lista dos parâmetros de desempenho estabelecidos na proposta vencedora

|,

Floresta Estadual do Pari
Contrato de concessão florestal referente à MF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Ltda
Pagina 30 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO 1

A 2º licitação para concessão em floresta pública no Estado do Pará será

realizada na Floresta Estadual (FLOTA) do Paru, localizada na Calha Norte do Estado

do Pará e que abarca os municípios de Almeirim e Monte Alegre, como consta no Plano

Anual de Outorga Florestal - PAOF 2011. Serão ofertadas 09 (nove) UMES, totalizando

uma área de 434.708,71 ha.

Segue a relação das Unidades de Manejo Florestal —- UMF, objeto da concessão

Morestal:

[Unidade de Manejo Florestal = UMF Área (ha)

UMFI

99.868,54

UMF II

90.115,11

UME IT

42.249,52

UME IV

44.630,49

UME V

41.954,47

UME VI

41.604,55

UME VII

UME VIH

24.979,10

UME IX

24.341 41

TOTAL

434.708,71

:
Do Ag
UV

Floresta Estadual do Pary

Contrato de concessão florestal referente à UMF IV Concessiunária SEMASA Indústria Comércio e Exportação de Madeiras Lida

Página 31 de 76
[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Mapa das Unidades de Manejo Florestal na Floresta Estadual do Paru

Mapa do Lote de Concessão Florestal na Flota do Paru

EB) tusinao de Desenvolvimento Florestol do Estado do Pará - IDEFLOR

Mapa de localização das vias de escoamento na Floresta Estadual do Paru

Mapa Logístico de Escoamento - Concessão Florestal da Flota do Paru
CO Ena q a

E — agia mas

Floresta Estadual do Par
Contrato de concessão florestal referente à UME IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lida
Pagina 33 de 76

8 Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Mapa da Unidade de Manejo Florestal IV

Unidade de Manejo Florestal 4

DES E

Localgação nos Estados.

Limite Mic

DD Peres ixataaido pass
DD unas as UMES para Concessão

Floresta Estadual do Paru
Contrato de concessão Morestal referente à UME IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lida
Página 34 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

MEMORIAL DESCRITIVO

UNIDADE DE MANEJO FLORESTAL 4
ÁREA PLANA (ha): 44.630,49
PERIMETRO (Km): 93,34

MUNICÍPIO: Monte Alegre/PA

DESCRIÇÃO DO PERÍMETRO

Partindo do ponto M-O1, situado no limite com Unidade de Manejo Florestal 3,
definido pela coordenada 9.920.322,29 m Norte e 794.114,06 m Leste, seguindo com
distância de 31.123,19 m e azimute plano de 141º56'06" chega-se ao ponto M-02
definido pela coordenada 9.895.818,61 m Norte e 813.303,19 m Leste, confrontando
neste trecho com Unidade de Manejo Florestal 8, seguindo com — distância de
16.174,40 m e azimute plano de 261º12'39” chega-se ao ponto M-03, definido pela
coordenada 9.893.347,15 m Norte e 797.318,73 m Leste, confrontando neste trecho
com Unidade de Manejo Florestal 5, seguindo com distância de 28.994,74 m e
azimute plano de 318º04'14º chega-se ao ponto M-04, definido pela coordenada
9.914.918,35 m Norte e 777.944,04 m Leste, seguindo com distância de 17.049.1] me
azimute plano de 71º31'14” chega-se ao ponto M-0I, ponto inicial da descrição deste
perímetro. Todas as coordenadas aqui descritas estão georreferenciadas ao Sistema
Geodésico Brasileiro, e encontram-se representadas no Sistema UTM, referenciadas ao
Meridiano Central -S7º, Datum SIRGAS2000 . Todos os azimutes e distâncias, áreas e
perimetros foram calculados no plano de projeção UTM. lá

PAR el
19) É

Floresta Estadual do Paru
Contrato de concessão flarestal referente à UMF TV — Concessionária SEMASA Indústria Comércio e Exportação de Medesras Ltda
Página 35 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO 2

A demarcação de cada Unidade de Manejo Florestal (UMF) será de
responsabilidade do concessionário. Para a demarcação, é necessária a realização de
transporte de coordenadas, implantação dos marcos de vértice, testemunha, azimutes,
poligonação, bem como à implantação de placas, em conformidade com a localização e
quantitativo definidos pelo Instituto de Desenvolvimento Florestal do Pará e dispostos
na tabela 1.

O prazo máximo para o concessionário realizar toda a demarcação e a
sinalização da UMF será:
a) 3 anos a contar da assinatura do contrato para o concessionário implantar os
marcos de vértice acompanhado dos seus marcos de azimute e testemunho;
b) 4anos a contar da assinatura do contrato para o concessionário implantar as
placas de sinalização e;
c) 5 anos a contar da assinatura do contrato para o concessionário implantar os
marcos de poligonação.

Nos casos em que o(s) limite(s) da Unidade de Produção Anual (UPA)
coincidirem com o(s) limite(s) da UMF objeto da concessão, será necessário priorizar a
demarcação dessas linhas da UMF antes do início da atividade de exploração da
respectiva UPA, por meio da materialização de todos os marcos e placas dessa linha
limítrofe.

Conforme especificado no Manual de Normas Técnicas para Demarcação de
Florestas Públicas Estaduais do Pará, as placas *Unidade de Mancjo Florestal" serão
implantadas ao longo de seu perímetro em locais que se configuram como vias de
acesso (trilhas, caminhos, estradas, rios, córregos, igarapés, etc.) ou com potencial em
razão da proximidade de ocupações. O responsável técnico em campo deverá preferir os
pontos na intersecção dos limites da Unidade de Manejo Florestal com os acessos
terrestres e Muviais.

As linhas secas e limites físicos limítrofes entre UMF"s que não apresentaram
placas neste anexo se devem ao fato de não possuirem locais que se configurem como
efetiva ou potencial passagem de pessoas, pois não foram identificadas vias de acess:
rios navegáveis, ou alguma atividade humana nas proximidades, seja por meio de
imagens de satélite, seja por meio de observação em campo realizada por equipe do
Instituto de Desenvolvimento Florestal do Pará.

No entanto, com o desenvolver das atividades florestais, caso seja identificado
algum local específico que se configure como efetiva ou potencial serão incluídas
placas nos pontos que se configurem como efetiva ou potencial passagem de pessoas e
cuja sinalização não tenha sido inserida neste anexo, como, por exemplo, nas estradas e
vias de acesso a serem construídas para à prática do manejo florestal.

As coordenadas planas aproximadas da tabela estão em metros, na projeção
UTM (fuso 218), datum SAD69, A equipe técnica de implantação deve atentar, em
primeiro lugar, para as observações descritivas na tabela, no intuito de localizar com

Floresta Estadual do Paru
Contrato de concessão Morestal referente à UM IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lige
Página 36 de 7 |

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

maior precisão, o ponto de implantação e direcionar a face impressa da placa, como
base o alvo que a sinalização pretende atingir. Dessa maneira, as coordenadas
fomecidas na tabela, podem não necessariamente, coincidir exatamente com as
descrições textuais indicadas, A colocação das placas deverá incidir com maior precisão
possível sobre os limites da Unidade de Manejo Florestal.

Os serviços de demarcação serão vistoriados pelo Instituto de Desenvolvimento
Florestal do Pará durante a execução e/ou ao término dos trabalhos, os quais deverão ser
observados se foram atendidas as orientações do Manual de Normas Técnicas para
Demarcação em Florestas Públicas Estaduais do Pará. Nos casos de omissão ou
execução em desacordo ao Manual, o CONCESSIONÁRIO será notificado a reparar o
serviço de demarcação.

As placas poderão ser implantadas no interior da Unidade de Manejo Florestal, e
em nenhuma hipótese fora dos limites das UMF's. As áreas apresentadas para as UMF's
são estimativas e estarão sujeitas a pequenos ajustes durante a demarcação.

A Tabela | indica a estimativa do número de marcos e placas a serem instalados
em cada uma das unidades de manejo florestal, que constam nos mapas das UMF*s
neste Anexo.

Tabela 1. Quantitativo de marcos e placas de sinalização a serem implantadas.

UMF - IV

A seguir serão apresentados os mapas com a representação dos marcos de vértice e de
poligonação para cada unidade de manejo florestal (UMF).

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústns Comércio « Exportação de Madeiras Ltda
Página Y7 de 76

EEE fios, guris é planícies
de inunitação

DOS Unico da UM «

Limite Municipal

d Mascos de Puligotação 44)

E Marcos deVénice (a)

- Concessionária SEMASA Indústria Comércio é Exportação de Madeiras Ltda
Página 38 de 76

É
g
Í
E
Ê
E!
É
|
a

Floresta Estadual do Paru

Figura 1 — Marcos de Vértice e Marcos de Poligonação
Marcos de Vértice e Marcos de Poligonação - UME4

A seguir são apresentados os mapas e tabelas com a representação e coordenadas da

localização das Placas para cada unidade de manejo florestal (UMF).

Contrato de concessão florestal referente à UMF IV

B Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

UMF IV
Figura 2 — Mapa de Referência de Localização de Placas

Mapa de Referência de Localização das Placas - UMF4

E ricasde Refesêoa (op [EEB feios, sgarspes e plôricis
deimundação

Limite Municipal

| 7) Aimixe do Fioresta Estadisal
BO umire da um s do Para

Tabela 2 - DESCRIÇÃO DA LOCALIZAÇÃO E DISPOSIÇÃO DAS PLACAS DA UMF IV

Pessoas que ingressem na UMF4
ia
908

que
s que

Pessoas que ingressem na UME4
subindo o curso d'água

* Sistema de Coordenadas UTM - Zona 228 / ME -51º

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio é Exportação de Madeiras Ltda
Página 39 de 76

Instícuto de Desenvolvimento Florestal da Estado do Pará - IDEFLOR

ANEXO 3

1. PRODUTOS

1.1. Madeira em Tora

1,1.1. Definição

Seção do fuste de árvores com diâmetro a partir de 50 cm, tendendo a forma
cilindrica, podendo apresentar defeitos na forma o que caracteriza diferentes
qualidades de fustes.

1.1.2. Condições especiais e exclusões

L Espécies florestais que também sejam provedoras de produtos não
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma que garanta a produção sustentável destes produtos não madeireiros,
Provisões especiais neste sentido deverão constar no PMFS.

Il. Serão imunes de corte todas as espécies madeireiras protegidas por lei e/ou
regulamentações locais.

1.2. Resíduos da exploração florestal
1.2.1. Definição

Parte da árvore, de natureza lenhosa (madeira), resultante da exploração
florestal, excetuando-se a madeira em tora.

1.2.1. Condições especiais e exclusões

A. Quando os residuos de exploração florestal forem destinados à produção
de carvão, o processamento deverá ser realizado dentro da unidade de
manejo florestal em local a ser definido no PMFS e POA, licenciado pelo
órgão competente.

B. Os residuos da exploração florestal comprovadamente destinado pelo

concessionário ao uso, sem ônus, para fins energéticos de subsistência,

artesanato e movelaria das comunidades locais poderá ter desconto de 90%

no preço por m” a ser pago ao Instituto de Desenvolvimento Florestal do

Estado do Pará.

1.3. Produtos florestais não madeireiros

1.3.1. Definição

Produtos florestais de origem vegetal e não lenhosa, incluindo folhas. raizes,
cascas, frutos, sementes, exsudatos, óleos, resinas e cipós.

Floresta Estadual do Pary
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras
Página 40 de 76

[6 Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFI

1.3.2. Condições especiais e exclusões

I: As seguintes espécies só poderão ser exploradas pelo concessionário
mediante prévia autorização do Instituto de Desenvolvimento Florestal,
por terem sido identificadas no inventário florestal amostral como
espécies com potencial de uso não madeireiro e uso conflituoso,

consonante as espécies identificadas ao Plano de Manejo da Floresta

Estadual do Paru:

(a) Aniba canelilla Mez.
(b) Brosimum lactescens (S.Moore) C.C.Berg
(c) Carapa guianensis Aubl,

(d) Carvocar villosum (Aubl.) Pers

(e) Copaifera multijuga Hayne.

(D Ingá capitata Desv.

(g) Protium sp.

Não poderão ser exploradas as espécies comprovadamente endêmicas
(espécies cuja distribuição geográfica se limita a uma determinada região
do planeta) que ocorrerem na região.

HI | O acesso regulado e gratuito de comunidades para coleta de produtos
florestais não madeireiros estará condicionado à formalização de
entendimentos entre Instituto de Desenvolvimento Florestal, o

concessionário e o órgão gestor da unidade de conservação.

IV. A coleta de produtos florestais não madeireiros por comunidades locais
está condicionada à apresentação de um plano de uso do recurso que
descreva o conjunto de técnicas de manejo sustentado a ser empregado, a
quantificação do uso do recurso, a área sob manejo c a quantidade de
pessoas envolvidas.

v. Será garantido acesso regulado gratuito as instituições públicas para
coleta de sementes para fins de produção de mudas sendo vedada a estas
instituições a comercialização das sementes coletadas.

A coleta de sementes de espécies que são objeto da exploração para fins
madeireiros será regulada para garantir a adequada regeneração das
espécies no periodo de pousio da floresta.

2. SERVIÇOS

2.1. Condições Gerais

IL Os serviços objeto da concessão, descritos abaixo, são restritos às
unidades de manejo florestal e devem estar previstos no Plano de Manejo

Florestal.

H. Qualquer a atividade que inclua uso de áreas fora da unidade de manejo / Vo
florestal (exceto para fins de acesso a UMF) estará sujeita as estipulações ty

Floresta Estadual do Pam ”
Contrato de concessão Dorestal referente à UM IV — Concessionária SEMASA Indústria Comércio « Exportação de Madeiras Lada!
Página 41 de 76

[6 Instituto de Desenvolvimento Florestal do Estado do Pará -IDEFLOR
do órgão gestor da unidade de conservação e pode, inclusive, ensejar
pagamento de taxas de acesso.

IL A implantação dos serviços deverá obedecer a regras e procedimentos do
Plano de manejo da Unidade de Conservação e do Instituto de
Desenvolvimento Florestal.

2.2 Hospedagem

2.2.1 Definição

Empreendimento de apoio à estada de visitantes que atenda a requisitos
sustentáveis, sociais e ambientais em sua arquitetura e infraestruturas físicas e de
serviços.

2.2.2. Condições Especiais e Exclusões

E Para este fim, só serão permitidas construções com no máximo um andar
superior, de até 12 (doze) metros de altura, e que estejam localizadas em áreas
já desflorestadas ou que tenham sido abertas em decorrência das. atividades
imprescindíveis ao manejo florestal.

n O cumprimento destas questões não exime a necessidade de
licenciamento especifico pelo órgão competente.

2.3. Esportes de aventura

2.3.1. Definição

Atividades físicas de aventura na natureza que compreendam e respeitem os

diversos aspectos ambientais envolvidos na sua operação, como a utilização

adequada das características geofísicas € biológicas dos espaços naturais € o uso

de equipamentos e técnicas de mínimo impacto (ex. trilha, rapel, arvorismo).

2.3.2. Condições Especiais e Exclusões

A. Atividades que envolvem instalação de equipamentos associados à
vegetação (ex. arvorismo, ganchos permanentes para prática de rapel)

devem ter autorização prévia do Instituto de Desenvolvimento Florestal.

2.4. Visitação e observação da natureza

2.4.1. Definição

Programas de vivências e práticas que promovam à interpretação ambiental,
respeitando os diversos aspectos ambientais envolvidos na sua operação.

Página 42 de 76

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústria Comércio e Exportação de Madeiras fem |
[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

2.4.2. Condições Especiais e Exclusões

A. Terão acesso gratuito e regulado visitas às unidades de manejo florestal
com objetivo específico de pesquisa e educação ambiental, desde que
devidamente autorizadas pelo órgão gestor da unidade de conservação e
Instituto de Desenvolvimento Florestal.

A

f
tg

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras
Página 43 de 76

Lida

ANEXO 4
Critérios,

indicadores, bonificadores e parâmetros

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Tabela 1. Critérios, indicadores € bonificadores para concessão Mosestal na Floresta Estadual do Paru
Indicadores

[oritérias
FE AI — Redução de danos à Moresta remanescente durante à exploração Morestal
RE” Investimento emo imfra-estrunara é serviços para comunidade local
sa 3 Geração de empregos locais peia concessão Mocestal ]
— A Divenaaaio de proc explorados ne unidade de manejo Morestal T
mancaid “RE DINCaidaio do espécies exploradas na unidade de manejo florestal Ei
Lis
Ra lãs TSrau de processamento focal do produto E E E
“RT = Implementação de programas de conservação Ga Fauna sá iistnie de manejo Morestal TT” %

TE — Apoio e participação em projeios de pesquisa

TS Recuperação de dicas degradadas

ES Implantação = asnntenção de sistemas de gestão e desempenho de qualidade

Bonificadores | socioambiental | *
BS Aproveitamento da biomassa explorada %
THE = Diversidade de serviços explorados na unidiade de manejo florestal E x
EF Aplicação do sisiquesimeno Cony especies nativas com iratamerdo de silvicultura pôs-
colheita x

Tabela 2. Peso dos eritérios concessão florestal nã Floresta Estadual do Para.

Pontos Pomas
critérios | por | Indicador rocais dos
Redução de danos à floresta remanescente durante a exploração
Amibicatal 100 Al L mo
R TpvestiscBto em infra-estrutura < serviços pars comueivade local so
sad Ee: As” | rmção de empregos pela Coocesção Mocestal Es
E Diversiaad= de prodios explorados na mmdade de manejo florestal E
Rita Dincreadado de Espécies exploradas ma unidade de manjo florestal 55
Agregação Tra de pencessamento Jocal do produto E
de valor

Tobela 3. Bonificadores para concessão Morestal na Floresta Estadual do Paru,

Indicador

AL | Redução de danos À floresta remanescente durante a exploração Norestal

AS | Geração de empregos locais pela concessão florestal

A& | Grau de processamento local da produto

BIT | Implementação de programas de conservação da fauna na unidade de manejo orestal

B2 | Apoio e participação cm projetos de pesquisa.
Bi | Recuperação de áreas s

Ba | implantação e manvienção de sistemas de gestão e desempenho de qualidade socioambiental

BS, | Aproveitamento da biomassa explorada

B6 | Diversidade de serviços explorados ná unidade de mansjo forestal

Bi | Aplicação do enriquecimento com espécies nativas com tratamento de silvicultura pós-colheita

[—

Total máximo de bonificação

ERA )

A honificação será aplicada cano desconiai nos valores a serem pagos se Lustiruro de Desenvolvimento Floreal polos produtos serviços utilizados A

v

pelo concesomário,

Floresta Estadual do Paru

Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Dida

Página 44 de 76

1 Identificação

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Al

Menor Impacto Ambiental

Redução de danos à floresta remanescente durante a exploração florestal

Árca impactada por atividades de exploração na UPA
(x) Eliminatório [º Classificatório jo Bonificador

2. Parametrização

Descrição do
parâmetro

Proporção de áreas de florestas aberta para à implantação de estradas
secundárias, trilhas de arraste, pátios e derruba em uma Unidade de Produção
Anual,

O impacto das estradas secundárias, trilhas de arraste e pátios serão
considerados para efeito de eliminação É de classificação.

O impacto da derruba (clareira originada pela queda direcionada da árvore) será
considerado para efeito de bonificação. ga

A área impactada por estradas secundárias, trilhas de arraste € pátios será no
máximo 8% (oito por cento) da área da UPA.

O valor mínimo aceito para ser considerado no julgamento deste indicador será
de 6% da área da UPA.

Eliminação

Classificação

O critério para pontuação será dado pela relação inversa ao dano. ou seja, O
licitante que apresentar como proposta a proporção de 8% receberá O (zero)
ponto, ao passo que o licitante que apresentar na proposta o valor de 6%
receberá 100% dos pontos. Os demais receberão uma pontuação proporcional
ao valor ofertado:

E poa Io
Pontuação = (ni IP

8% — 6%

Sendo:
PLic — proposta do licitante (%)
TP - Total de Pontos do Indicador

A verificação ocorrerá no mês anterior ao início do período do embargo
subsequente à aprovação de cada POA, conforme a gradação;

- alcance de ao menos o limite máximo de impacto do indicador (8%) nas duas
primeiras avaliações;

- alcance pleno da proposta a partir da 3º avaliação anual.

Prazo de.
apuração
Bonificação

O critério de bonificação será aplicado quando a área impactada pela derruba
for menor do que 10 % da área da UPA. Conforme gradação apresentada
abaixo.

- Se área impactada pela derrubada for entre 9% c 9,99%, o desconto sobre o
valor por mº da madeira será de 1%.

- Se área impactada for entre 8% e 8,99%, o desconto sobre o valor por mí da |
madeira será de 3%. /9
- Se área impactada for igual ou menor que 7,99%, o desconto sobre o valor por || v|
mé da madeira será de 5%. y

Floresta Estadual do Paru

Conirato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Masteiras Ltda ISADo

Página 45 de 76 / 1,
[5] Instituto de Desenvolvimento Florestal do Estado do Purá - ADEFLOR

3. Meios de verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação: Ap
- Plano de Manejo Florestal Sustentável e do Plano Operacional Anual, que apresenta o
planejamento da infraestrutura de colheita florestal;

- Relatórios pós-exploratórios, nos quais é apresentada toda a infraestrutura de colheita florestal;

- Relatórios anuais:

- Análise de imagens de satélite,

- Medições de Campo.

Definição |
Trilha aberta pelo trator durante a operação de arraste de toras de caráter
rovisório.

Estradas conectadas com as estradas principais (permanentes), construídas para
dar acesso às áreas em exploração e escoar a produção, Têm caráter temporário,
a não ser aquelas estrategicamente mantidas para possibilitar as atividades pós-
colheita.

Local de armazenamento de produtos florestais dentro da floresta antes do
transporte para unidade de processamento. Em geral cada pátio possui as
seguintes dimensões: 25m x 20m equivalente à uma área de 500m'. n

Ato que tem como resultado a queda da árvore selecionada. A utilização de
técnicas como a de derruba direcional, planejam o local da queda das árvores,
minimizando o impacto nas árvores vizinhas. 4
Termo empregado em planos de manejo florestal sustentável para designar as
áreas resultantes da subdivisão operacional da área de manejo florestal que
serão objeto da colheita florestal durante um determinado ano do ciclo de

rodução florestal.
f

M

NAS
y

Floresta Estadual do Paru
Contfáio de concessão Morestal referente à UMF IV — Concessionária SEMASA Indústria Comércio é Enportação de Madeiras Ltd
Página 46 de 76
Instituto de Desenvolvimento Florestal do Estado da Pará - IDE) FLOR

AZ

1. Identificação
Critério Maior benefício social

Indicador Investimento em infra-estrutura e serviços para comunidade local

Parâmetro | Valor anual a ser investido em bens e serviços definidos a partir de audiências
entre a comunidade local, LEE local e concessionário.
6

Aplicação () Eliminatório x) Classificatório () Bonificador

2. Paramet El

Valor anual a ser investido em comunidades nos municipios de Monte Alegre €
Almeirim em bens e serviços definidos a partir de propostas aprovadas pelos
Conselhos Municipais de Meio Ambiente após audiências públicas entre
comunidade local, poder público e concessionário.

O IDEFLOR estabelecerá procedimento para aplicação destes recursos.

O valor anual será expresso em reais por hectare (R$/ha) da área total da
Unidade de Manejo Florestal pretendida pelo licitante.

Este indicador não possui caráter eliminatório

O licitante que apresentar a proposta com o maior valor anual expresso em
R$/ha/ano receberá 100% dos pontos, e as demais propostas receberão uma
proporção de pontos relativos à melhor oferta:

Pontuação = (Seje Te
MP

Sendo:

PLic — Proposta do licitante

MP — Maior proposta

TP — Total de pontos do indicador
Será apurado anualmente a partir do 36º mês após a assinatura do contrato de
concessão florestal.

Este indicador não possui caráter bonificador.

. Meios de V. o

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Extratos de conta bancária exclusiva;
- Prestação de contas dos investimentos realizados;

- Atas de reuniões do Conselho Municipal de Meio-ambiente e das audiências públicas:
- Verificação in loco dos investimentos.

Floresta Estadual do Panu
Contrato de concessão florestal seferente à UME IV — Concessionária SEMASA Industria Comércio « Exportação de Madeiras Ltda
Página 47 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Definição

Investimento em infraestrutura e bens duráveis: Investimentos em
infraestrutura para comunidades residentes dentro dos limites dos
municípios de Monte Alegre e Almeirim. Dentre as áreas a serem
contempladas estão: saneamento básico; captação, tratamento
distribuição de água; telecomunicação; construção, reforma e
manutenção de escolas e postos de saúde; compra ou locação de
veiculos fluviais e terrestres para uso comunitário e para escoamento de
produção; compra de equipamentos para O beneficiamento da
produção.

Investimentos em serviços: Investimentos em geração de serviços de
utilidade pública nos municípios de Monte Alegre e Almeirim, Dentre
os serviços elegíveis estão: Atendimento médico; assistência técnica;
atividades esportivas e educativas para crianças € adolescentes,
deficientes físicos e idosos; cursos profissionalizantes (desde que não
abranjam funcionários do concessionário) e treinamento em atividades
produtivas e na gestão de empreendimentos comunitários.

Investimentos em infraestrutura, bens e serviços não citados neste
anexo, deverão ser apreciados pelos conselhos municipais responsáveis
pelo acompanhamento dos investimentos € aprovados pelo Instituto de
Desenvolvimento Florestal do Estado do Pará,

Não serão contabilizados investimentos em comunidades em que o
concessionário mantenha atividades associadas à extração de madeira
para seu suprimento de matéria prima.

Investimentos em manutenção de ramais estão condicionados aos
seguintes fatores: não ser rota de escoamento de nenhuma fonte de
suprimento de matéria prima do concessionário não colocar em risco a
integridade da FLOTA, ter a anuência prévia do gerente da Unidade de
Conservação e não estarem associados à nenhuma denuncia de retirada
ilegal de madeira.

Floresta Estadual do Paru
Contrato de concessão Morestal referente à UMF IV — Concessionária SEMASA Indústria Comércio é Exportação de Madeiras Lida
Página 48 de 76

1. Identificação

8 Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

A3

Critério

Maicr benefício social

Geração de empregos locais pela concessão florestal

Estoque anual médio de empregados gerados pela concessão florestal

() Eliminatório [O Classificatório (x) Bonificador

2. Parametrização

Descrição do

Empregos totais gerados pelo concessionário em unidade de processamento
localizada nos municípios Monte Alegre e Almeirim e nas atividades de mancjo
florestal dentro da unidade de manejo objeto da concessão florestal.

O número é dado pelo somatório do estoque médio de empregos diretos
mantidos pelo concessionário no período anual (janeiro a dezembro) em
indústria localizada nos municípios de Monte Alegre e Almeirim e nas
atividades de mancjo florestal dentro da unidade de manejo objeto da concessão
florestal.

Nas atividades de mancjo florestal podem ser contabilizados os empregados
contratados diretamente por empresas parceiras com contrato assinado com o
concessionário para prestação de serviço relacionada à execução do Plano de
Manejo Florestal Sustentável.

Também serão contabilizados os empregos gerados em indústrias de
processamento mecânico da madeira localizadas nos municípios de Monte

Alegre e Almeirim que se abasteçam de madeira em tora ou processada oriunda
da UMF. Estes empregos serão contabilizados de forma proporcional ao volume
fornecido pelo concessionário em relação ao volume total consumido pela
unidade fabril.

Estoque anual médio de Empregos (EE)=

Sendo:

EEI = estoque de empregos na indústria
EEF = estoque de empregos na área de concessão florestal

Este indicador não possui caráter eliminatório.

O licitante que apresentar a proposta de maior EE receberá 100% dos pontos €
os demais receberão uma proporção de pontos relativos a melhor oferta

A verificação ocorrerá no mês anterior ao início do período de embargo

Prazo de subsequente à aprovação de cada POA, conforme gradação:
apuração | -alcance de 25% da proposta na primeira verificação anual;
- alcance de 50% da proposta na segunda verificação anual;

Contrato de concessão florestal referente à UMF IV

Floresta Estadual do Paru
Concessionária SEMASA Indústris Comércio é Exportação de Madeiras 1
Página 49 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Talcance de 75% da proposta na terceira verificação anual;
- alcance pleno da proposta a partir da quarta verificação anual. . .
Caso o concessionário supere o compromisso proposto no Edital, será atribuido
a ele desconto sobre o valor por m” da madeira, conforme abaixo:
a) EE de 20% a 49,99% acima da proposta ofertada no edital - desconto de 1%
sobre o valor por mº da madeira;
Bonificação | 4) Tr de 50% 4 79,99 acima da proposta ofertada no edital - desconto de 2%
sobre o valor por m” da madeira;
c) Estoque médio mensal de 80% ou mais acima da proposta ofertada no edital -
desconto de 3% sobre o valor por m? da madeira.

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Registros na CTPS;
- Folha de pagamento;
- Contratos de terceirização.

4. Definições

Definição
Média mensal de número de empregados do concessionário nos municipios
de Monte Alegre e Almeirim, considerando-se o estoque de empregos no
início de cada mês somado às admissões e descontadas as demissões no
mesmo mês.

Serão considerados os trabalhadores da Unidade de Manejo Florestal e os
trabalhadores das unidades de processamento do concessionário. As
unidades de processamento devem atender às seguintes condições: (1)
estejam localizadas nos municípios de Monte Alegre é Almeirim; (ii)
processar no minimo 30% do volume da madeira em tora oriunda da
concessão florestal.

No caso de consórcio, podem ser considerados os dados de qualquer de
seus participantes, desde que cumpridos os requisitos acima.

Diferença entre as admissões e as demissões feitas na floresta e unidade(s)
de processamento(s) vinculadas à concessão florestal.

; q]
E NWN
)

Floresta Estadual do Par
Contrato de concessão florestal seferente à UMF IV - Concessionácia SEMASA Indústria Comércio é Exportação de Madeiras Lda
Página 50 de 76
Instituto de Desenvolvimento Floresta! do Estudo do Pará - IDEFLOR

As

Maior eficiência

Diversidade de produtos explorados na unidade de manejo florestal |

Número de produtos explorados
( ) Eliminatório (x) Classificatório ( ) Bomficador

2. Parametrização

Categorias de produtos explorados na unidade de mancjo florestal além da
madeira em tora. São duas categorias previstas:

Categoria 1: material lenhoso residual da exploração, desde que represente os
seguintes percentuais em relação ao valor mínimo da proposta de
preço estabelecida neste edital para os produtos madeireiros:

- 0,5% do valor minimo da proposta de preço estabelecida neste edital para os
produtos madeireiros para as 3 (três) primeiras avaliações anuais;
- 1,0% do valor mínimo da proposta de preço estabelecida neste edital para os

D so do produtos madeireiros a partir da 4º (quarta) avaliação anual.

parâmetro

Categoria 2: produtos não madeireiros, desde que representem os seguintes
percentuais em relação ao valor minimo da proposta de preço
estabelecida neste edital para os produtos madeireiros:

- 0,5% do valor mínimo da proposta de preço estabelecida neste edital para os
produtos madeireiros para as 3 (três) primeiras avaliações anuais;

- 1,5% do valor mínimo da proposta de preço estabelecida neste edital para os
produtos madeireiros da 4º (quarta) avaliação anual até a 6º avaliação anual;

- 2,5% do valor mínimo da proposta de preço estabelecida neste edital para os
produtos madeireiros a partir da 7º avaliação anual.

Este indicador não possui caráter eliminatório.

A pontuação é acumulativa segundo a seguinte classificação:

Categoria 1: 20 pontos

Categoria 2: 20 pontos

A verificação ocorrerá no mês anterior ao início do período de embargo
subseglente à aprovação de cada POA.

Este indicador não possui caráter bonificador.

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- PMES;
- Documentação de Guia Florestal;

- Dados, informações e relatórios do concessionário;

- Notas fiscais de venda de produtos. / Y

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Leio ) Vi

Página SI de 76 o Ts

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Definição
Parte aúrea da árvore de natureza lenhosa (madeira) não superior a 30 em
de diâmetro, resultante da exploração florestal, excetuando-se a madeira
em tora,

Produtos florestais, de origem vegetal, excetuando-se à madeira e
derivados.

Floresta Estadual do Paru
Comiralo de concessão florestal referente à UMF IV “Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lida
Pagina $2 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

AS
1. Identificação

Maior eficiência

Diversidade de espécies exploradas na unidade de manejo florestal.

Número de espécies exploradas
() Eliminatório ] (x) Classificatório E ) Bonificador

2. Parametrização

Número de espécies vegetais exploradas na unidade de manejo florestal, para
fins madeireiros.

Para efeito deste parâmetro será considerada espécie explorada aquela que
atingir pelo menos 30 mº de tora por ano.

Não se aplica

O licitante que apresentar a proposta com maior número de espécies a ser
exploradas entre todos os licitantes receberá 100% dos pontos c os demais
receberão uma proporção de pontos relativos a melhor oferta.

)x TP
Sendo:

NEPLic - Número de Espécies da Proposta Licitante

NEMP — Número de espécies da Maior proposta

TP — Total de Pontos do Indicador Ê

A verificação ocorrerá no mês anterior ao início do periodo de embargo
subsequente à aprovação de cada POA, conforme gradação abaixo:

NEPLIC

Classificação | Pontuação —

- alcance de 25% da proposta na primeira avaliação anual;

- alcance de 50% da proposta na segunda avaliação anual;

- alcance de 75% da proposta na terceira avaliação anual;

- alcance pleno da proposta a partir da quarta avaliação anual.

Bonificação | Este indicador não possui caráter bonificador.

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Documentação de Guia Florestal,
- Dados, informações e relatórios do concessionário;
- Notas fiscais de venda de produtos.

4.D: des

Não há definições.

Floresta Estadual do Paru
Contrato de concessão florestal referente à UME IV — Concessionâna SEMASA Indústria Comércio e Exportação de Madeiras Lida
Página 53 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

1. Identificação

Maior agregação de valor ao produto ou serviço florestal na região da concessão.

Grau de processamento local do produto.

Proporção de agregação de valor à matéria prima extraída da floresta,
considerando a responsabilidade direta do concessionári

(9 Eliminatório (8) Classificatório [ 69 Bonificador

2. Parametrização

Fator de agregação de valor é calculado pela razão do faturamento em vendas
de produto florestal processado pelo concessionário nos municípios de Monte
Alegre e Almeirim, dividido pelo volume de matéria prima consumida na
produção (madeira em tora, material lenhoso residual da exploração e produtos
não madeireiros) multiplicado pela proporção da matéria prima processada.

(6)«(5)
Fator de Agregação de Valor (FAV) = 1B/ AD/

Sendo:

A = Receita anual bruta de produtos madeireiros produzidos a partir de toras
oriundas da concessão florestal (R$), aferido pelo concessionário em plantas
industriais localizadas nos municípios de Monte Alegre e Almeirim.

B = Valor anual pago ao Instituto de Desenvolvimento Florestal pelo volume
das toras extraídas da UMF, utilizadas para gerar os produtos citados no fator
A.

€ = Volume anual de toras, com origem na UMF, processadas diretamente pelo
concessionário (m?) em plantas industriais localizadas nos municípios de Monte
Alegre e Almeirim.

D = Volume equivalente anual de toras de madeiras processado pelo
concessionário (m?) em plantas industriais localizadas nos municípios de Monte
Alegre e Almeirim.

Obs: O período anual corresponde ao ano fiscal, ou seja, de janeiro a dezembro,
para a verificação do faturamento, retroagindo à data de pagamento da madeira
para cálculo do valor anual pago ao Instituto de Desenvolvimento Florestal.

No caso de consórcio, o cálculo será cfetuado considerando o FAV médio das

unidades de processamento dos participantes do consórcio localizadas nos

municípios de Monte Alegre e Almeirim e que efetivamente processam os
rodutos oriundos da concessão florestal.

O FAV minimo deve ser de 3,0.

O concessionário que apresentar o maior FAV receberá 100% dos pontos e os

demais candidatos receberão pontuação proporcional ao maior valor ofertado.

A verificação ocorrerá no mês anterior ao inicio do período de embargo

subsequente à aprovação de cada POA, conforme gradação:

- alcance de 50% da proposta na primeira verificação anual;

- alcance de 75% da proposta na segunda verificação anual; /

- alcance pleno da proposta a partir da terceira verificação anual. be )y

s7A
Floresta Estadual do Pay 7 Y
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lu EAD
e.

Página 54 de 76

B Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Será concedida bonificação de 1% da proposta de preço para ampliação de cada
1 ponto de FAV acima da proposta, até o limite de 5%,

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Documentação de Guia Florestal;

- Cadeia de custódia dos produtos;

- Dados, informações e relatórios do concessionário;

- Notas fiscais de venda de produtos;

- Local de investimento em maquinário c de rendimento do processamento.

4. Definis

Definição
Volume necessário de toras para produzir uma determinada quantidade de produtos. Unidade
de processamento que tem como matéria-prima toras e madeira processada deve, para fins
deste indicador, reportar o volume de toras adicionado do volume: equivalente de toras
necessário para produzir a madeira processada utilizada como matéria-prima.

Ex. Empresa A consome 100 mº de tora c 100 m” de madeira scrrada. Considerando uma
conversão média de 40% (madeira em tora para madeira serrada), Hleserã declarar o Volume
Equivalente de Toras de 350 mº (100 + 250).

Fioresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lida
Página $$ de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Menor Impacto Ambiental

Implementação de programas de conservação da fauna na Unidade de manejo
Florestal.

2. Parametrização

Grupos de espécies da fauna silvestre de vertebrados monitorados.

E

Descrição do
parâmetro

Programas de monitoramento do impacto da atividade de manejo Nlorestal
sobre vertebrados (peixes, anfíbios, répteis, aves c mamíferos) implementados
pelo concessionário na UMF, com aplicação dos resultados para subsidiar a
adoção de medidas de conservação e mitigação por parte do concessionário.

A implementação do programa de monitoramento de fauna será considerada
para fins de bonificação quando presentes as seguintes condições:

O programa de monitoramento e conservação de fauna seguirá as regras e
prioridades estabelecidas no plano de manejo da unidade de conservação.

Existência de acordo formal entre concessionário e uma instituição de
pesquisa e (ou) organização não governamental, que prestará dar apoio
à elaboração, implantação e acompanhamento do programa;

O programa deve envolver no minimo 3 (três) espécies potencialmente
presentes na localidade para cada classe taxonômica escolhida entre
peixes, anfibios, répteis, aves e mamíferos. As espécies escolhidas para
monitoramento devem, sempre que houver informação disponivel, ser
potencialmente indicadoras da qualidade ambiental e refletirem o
impacto da atividade produtiva em sua classe taxonômica;

A descrição do programa deverá conter no mínimo seus objetivos, a
metodologia de monitoramento de impacto e as potenciais medidas de
mitigação desses impactos a serem adotadas pelo concessionário;

Os dados coletados na Unidade de Mancjo Florestal devem ser
estatisticamente representativos para comporem a análise dos
resultados da pesquisa;

Apresentação de relatório anual de monitoramento da fauna assinado
pelas partes conveniadas,

O concessionário receberá desconto quando atingir os seguintes indices de
desempenho, de acordo com o relatório de monitoramento;

Monitoramento de 1 classe taxonômica na área da UMF — desconto de
0,5% valor do mº de tora produzida;

Monitoramento de 1 classe taxonômica realizado em cooperação com 1
concessionário na área de 2 UMFs — desconto de 1% no valor do mº de
tora produzida;

Monitoramento de 1 classe taxonômica realizado em cooperação com 2
concessionários na área de 3 ou mais UMFs — desconto de 1,5% no
valor do m? de tora produzida;

Monitoramento de 2 classes taxonômicas realizado na área da UMF —

desconto de 1,5% no valor de m” de tora produzida; f

Floresta Estadual do Paru

Contrato de concessão florestal réferente à UMF IV — Concessionária SEMASA Indústria Comércio é Exportação de Madeiras Lida/ «

Página S6 de 76 /

8 Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Monitoramento de 2 classes taxonômicas realizado em cooperação com
1 concessionário na área de 2 UMFs — desconto de 1,8% no valor do m”
de tora produzida;

Monitoramento de 2 classes taxonômicas realizado em cooperação com
1 concessionário na área de 3 ou mais UMFs - desconto de 2% no valor
do mº de tora produzida;

Monitoramento de 3 classes taxonômicas realizado na área da UMF -
desconto de 2% no valor do mº de tora produzida;

Monitoramento de 3 classes taxonômicas realizado em cooperação com
1 concessionário na área de 2 UMFs — desconto de 2,5% no valor do m*
de tora produzida;

Monitoramento de 3 classes taxonômicas realizado em cooperação com
2 concessionário na área de 3 ou mais UMFs - desconto de 3% no valor
do mº de tora produzida.

O concessionário somente poderá receber o desconto após um ano de
implementação do programa e produção do primeiro relatório de resultados.

Será apurado anualmente a partir de solicitação do concessionário.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

PMFS e POA's;

Relatório do monitoramento de fauna:

Trabalhos científicos publicados;

Medidas conscrvacionistas e mitigátorias aplicadas;
Verificação de campo.

8

Floresta Estadual do Par
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústna Comércio e Exportação de Madeiras Ltda
Página $7 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

B2

Menor Impacto Ambiental

Apoio à participação em projetos de pesquisa

Projetos de pesquisa desenvolvidos na unidade de manejo florestal formalizados

com instituições de pesquisa ou organizações não governamentais.

Projetos de pesquisa direcionados à ecologia, ao manejo florestal, à utilização e
à conservação de florestas tropicais e aspectos sociais e culturais associados,
executados com o apoio efetivo do concessionário e em áreas da unidade de
manejo florestal. O apoio pode acontecer por meio do custeio da logística,
pagamento de pessoal, compra de equipamentos ou contratação de serviços.

Um projeto de pesquisa será considerado para efeitos de bonificação quando
presentes as seguintes condições:

Para fins de aplicação, os resultados deverão passar pelos seguintes requisitos
mínimos:
.

O concessionário receberá bonificação no preço da madeira, conforme o número
anual de produtos de pesquisa reportados e comprovados, de acordo com os
parâmetros do item anterior, até o limite de 3%, conforme descrito a seguir:

- para cada monografia aprovada durante o ano de apuração — desconto de
0,25% sobre a proposta de preço:

- para cada publicação em revista indexada — desconto de 0,25% sobre a
proposta de preço;

-para cada dissertação aprovada durante 0 ano de apuração - desconto de 0,75%
sobre a proposta de preço:

a proposta de preço.

Acordo formal entre o concessionário e uma instituição de pesquisa ou
organização não governamental (ONG), incluindo o objeto, a
metodologia a ser aplicada, a relevância para a conservação dos
patrimônios natural, histórico e cultural e a melhoria das práticas de uso
sustentável da floresta, o apoio efetivo do concessionário, à equipe de
pesquisadores envolvidas, as atividades a serem desenvolvidas, os
resultados esperados, os custos envolvidos e a vigência do projeto.
Apresentação de um dos seguintes documentos com resultados do
projeto de pesquisa:

=> Publicação científica em revista indexada;

= Tese aprovada;

=> Dissertação aprovada;

=> Monografia aprovada.

Estar de acordo com as diretrizes e prioridades de pesquisa,
estabelecidas no plano de manejo da unidade de conservação;

Possui aval do órgão gestor da Unidade de Conservação, do conselho
consultivo da FLOTA.

Tese, Dissertação e Monografia terão de ter sido aprovadas em
avaliação final por seus respectivos examinadores (banca ou professor
encarre; A

- para cada tese aprovada durante o ano de apuração - desconto de 1,25% =
ç

Floresta Estadual do Paru

Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio é Exportação de Madeiras Ltdá

Página SK de 76

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Será apurado anualmente a partir de solicitação do concessionário.

Publicações, certificados, monografias, dissertações e teses.

Floresta Estadual do Paru
Contrato de concessão Morestal referente à UMF IV - Concessionária SEMASA Indistia Comércio e Exportação de Madeiras Ltda
Página 59 de 6

1. Identificação

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Critério Menor Impacto Ambiental
Indicador Recuperação de áreas degradadas
Parâmetro Hectares recuperados

2. Parametrização

Descrição do
parâmetro

Número de hectares de áreas degradadas recuperados com medidas fisicas e
biológicas. Será medida a área recuperada pelo concessionário, mediante a
apresentação de um plano de recuperação de áreas degradadas (PRAD).

Somente serão contabilizadas áreas degradadas que se encontram dentro dos
limites da FLOTA.

O Plano de recuperação de áreas degradadas deverá ter anuência expressa do
órgão gestor na FLOTA e do Instituto de Desenvolvimento Florestal.

A bonificação fica condicionada a parecer técnico do Instituto de
Desenvolvimento Florestal (em áreas dentro das UMF's) e do órgão gestor da
FLOTA (em áreas fora das UMF's) aprovando a implantação e a qualidade das
medidas físicas e biológicas adotadas.

A renovação anual da bonificação fica condicionada à comprovação da
execução da manutenção e dos tratos silviculturais previstos, com prazo
máximo de 4 anos de validade,

A concessão de bonificação para a recuperação de novas áreas fica
condicionada à manutenção das áreas recuperadas que já tiveram o prazo de
validade da bonificação vencido.

O concessionário receberá bonificação no preço da madeira, conforme a área
recuperada, na seguinte proporção até o limite de 5%:

- bonificação de 0,75% do valor da proposta de preço para cada hectare
recuperado.

Será apurado anualmente a partir de solicitação do concessionário.

Visitas e medidas de campo,

Definição

Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação

Floresta Estadual do Paru fu
de Madeiras uia
Página 60 de 76 | )

[9] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

B4
1. Identificação

[Critério Menor Impacto Ambiental / Maior benefício Social / Maior eficiência

Indicador Implantação e manutenção de sistemas de gestão e desempenho de qualidade
Parâmetro | Certificação independente

2. Parametrização

Certificação independente aplicada nas operações realizadas na unidade de
E manejo florestal objeto da concessão florestal expedida por entidade
credenciada para os seguintes sistemas;

- FSC — Forest Stewardship Council
- CERFLOR - Programa Brasileiro de Certificação Florestal
- ISO - International Standardization Organization

parâmetro

Série 9.000
Série 14.000
Série 16.000

Poderão ser considerados outros sistemas de certificação reconhecidos em ato
róprio pelo Instituto de Desenvolvimento Florestal.

A bonificação se aplica a partir da comprovação do alcance dos certificados.
Aplica-se cumulativamente até o limite de 5%:

* Certificação da Série ISO 9.000 - desconto de 1% sobre o valor por mº da
madeira
- Cerificação da Série ISO 14.000 — desconto de 1% sobre o valor por m” da
madeira
* Certificação da Série ISO 16.000 — desconto de 1% sobre o valor por m” da
madeira.
- Certificação CERFLOR ou FSC — desconto de 4% sobre o valor por m” da
madeira.
* Outras certificações reconhecidas pelo Instituto de Desenvolvimento Florestal
desconto de 1% sobre o valor do m? da madeira.

Os descontos de certificações dentro da mesma Série não são cumulativos.
Será apurado por solicitação do concessionário, após a expedição do certificado.
A bonificação será aplicada durante o período de 12 meses subsequente à
emissão do certificado e será renovada automaticamente mediante comprovação
de sua renovação. A bonificação perderá efeito imediatamente após uma
eventual perda da certificação.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

e Apresentação do certificado válido;
* Consulta às organizações certificadoras.

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação ide Madeiras Leda
Página (1 de 76

Instituto de Desenvolvimento Florestal do Extado do Pará - IDEFLOR

1. Identificação

Critério Maior eficiência
Indicador Aproveitamento da biomassa explorada

Parâmetro Geração de energia elétrica, térmica ou cogeração, por meio do uso de residuos
florestais industriais.

2. Parametrização

Implantação e utilização de sistema térmico para geração de energia elétrica,
térmica ou cogeração de energia elétrica e térmica a partir do uso de material
lenhoso residual do processamento industria! da madeira,

Descrição do
ota Geração ou cogeração continua de energia térmica e clétrica a partir do uso de
material lenhoso residual do processamento industrial da madeira.

O concessionário receberá bonificação no preço da madeira, conforme
instalação de sistema térmico, na seguinte proporção até o limite de 3%:

- Instalação de sistema térmico com caldeira para geração de energia elétrica ou
energia térmica de maneira continua — 50% da bonificação.

- Instalação de sistema térmico com caldeira para cogeração de energia elétrica
e térmica de maneira continua — 100% da bonificação.

Será apurado anualmente a partir de solicitação por parte do concessionário.

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
e Avaliação da eficiência térmica da central à vapor;
e Avaliação do histórico de consumo de energia elétrica da rede pública;
e Romaneio das unidades de consumo de energia térmica.

Definição

Processo de transferência de energia com troca de calor

Equipamento para conversão da energia química contida no combustivel em
calor através do processo de combustão e transferência dessa energia para água
mudando sua fase de liquido para vapor.

Produção de vapor de água na caldeira e sua utilização para acionar uma turbina
ou motor alternativo acoplado a um gerador elétrico para produzir energia
elétrica.

Produção de vapor de água na caldeira é sua utilização como meio de transportar
calor para ser utilizado em algum processo industrial de transformação.

Floresta Estadual do Paru
Contrato de concessão floresta! referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Ltda
Página 62 de 76
[95] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Maior eficiência

Diversidade de serviços explorados na unidade de manejo florestal
Parâmetro Número de serviços explorados

2. Parametrização

Categorias de serviços explorados na unidade de mancjo florestal:

* Categoria |: hospedagem;

- Categoria 2: atividades esportivas de aventura:

* Categoria 3: visitação e observação da natureza (excetuando-se as ações de
pesquisa e educação ambiental autorizadas pelo órgão gestor da unidade de

D jodo conservação e pelo Instituto de Desenvolvimento Florestal).

PRA Estas categorias scrão consideradas apenas quando o total pago anualmente ao

Instituto de desenvolvimento Florestal pela exploração dos serviços atingirem o
percentual mínimo de 5% em relação ao total pago no mesmo período pelos
produtos florestais.

Para ser considerada como serviço explorado a categoria tem que representar

Categoria 1: hospedagem - Desconto de 3% sobre o valor por m” da
madeira;

Categoria 2: práticas esportivas de aventura - Desconto de 1% sobre o
valor por m” da madeira;

Categoria 3: visitação e observação da natureza - Desconto de 1% sobre
o valor por mº da madeira.

lo menos 20% do faturamento com serviços.
EB Será apurado anualmente a partir de solicitação por parte do concessionário.
O concessionário receberá bonificação no preço da madeira, na seguinte
proporção até o limite de 5%:
Prazo de
apuração

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

Dados, informações e relatórios do concessionário;
Contratos de compra e venda de serviços:

Notas fiscais de venda de serviços;

Venificações em campo.

Definição
Empreendimento de apoio à estada de visitantes que atenda a requisitos de
sustentabilidade socioambiental em sua arquitetura c infra-estruturas físicas e de
serviços. E
Atividades físicas de aventura na natureza que compreendam e respeitem os diversos
aspectos ambientais envolvidos na sua operação, como a utilização adequada d

Floresta Estaduat do Paru 2
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Industria Comércio e Exportação de Madeiras Lidas /
Página 63 de 76 Lá

características geofísicas e biológicas dos espaços naturais e o uso de equipamentos e
técnicas de mínimo impacto (ex. trilha, rappel, arvorismo).
Visitação e observação | Programas de vivências e práticas que promovam a interpretação ambiental, respeitando
da natureza os diversos aspetos ambientais envolvidos na sua operação.

Floresta Estadual do Paru
Comtrato de concessão florestal referente à UME IV — Concessionária SEMASA Indústria Coméscio e Exportação de Madeiras Lida
Página 64 de 76

Institido de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

1 Identificação

| Critério

Menor Impacto Ambiental

Aplicação do enriquecimento com espécies nativas com tratamento de
silvicultura pós-colheita,

Hectares enriquecidos e acompanhados,

Número de hectares de florestas sob tratamento silvicultural de enriquecimentos
com espécies de valor econômico c ambiental. A área total será o somatório das
árcas enriquecidas, a partir dos seguintes parâmetros:

- Para pátios de estocagem serão contabilizadas as áreas sob processo de
plantio.

- Para clareiras e trilhas de arraste a área será contabilizada tendo como
referência 20 mº por muda plantada.

A bonificação será condicionada a comprovação da manutenção mínima dos

plantios de enriquecimento dos anos anteriores e a apresentação de relatório de
anhamento dos plantios a cada 3 anos.

O concessionário receberá bonificação no preço da madeira, conforme a área de

Noresta enriquecida, na seguinte proporção até o limite de 3%.

- Bonificação de 1% para cada 5 (cinco) hectares recuperados nas UMF's
pequenas;

- Bonificação de 1% para cada 10 (dez) hectares recuperados na UMF médias,

- Bonificação de 1% para cada 15 (quinze) hectares recuperados na UMF
grandes.

A bonificação é referente às áreas enriquecidas à cada ano, não sendo
cumulativas.

Será apurado anualmente a partir de solicitação do concessionário,

Visitas, relatórios e medições de campo.

Definição

Aumentar a abundância de determinadas espécies de interesse comercial c ambiental,
através de plantios nas áreas mais impactadas pela extração de toras.

Floresta Estadual do Paru

Contrato de concessão Morestal referente à UMF IV — Concessionária SEMASA Indúsima Comércio e Exportação de Madeiras Ltda

Página 65 de 76 fo

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Madeiras propensas à extinção e, ou,
que tenham alto valor no mercado
Tegional, nacional c internacional.
Madeiras comercializadas no
Comerciais — madeiras nobres mercado regional, nacional e
internacional.
Madeiras comercializadas no
mercado regional e nacional.
Comerciais — madeiras Madeiras comerciais, de serra e
mistas/brancas. lâmina, duras e moles.

Comerciais — madeiras vermelhas

(*) As espécies assinaladas constantes na lista abaixo, só poderão ser exploradas
mediante autorização prévia, ressalvando que, se autorizadas, serão exploradas com
intensidade de volume (m'/ha) a ser definida pelo Instituto de Desenvolvimento
Florestal do Pará.

Cedrela odorata L.
Tabebuia impetiginosa (Mart, ex DC.) Stand.
Tabebuia serratifolia (Vahl) Nichols
Astronium lecointei Ducke
Dipteryx odorata (Aubl.) Willd,
| Hymenaea courharil Linn var.courbaril
Manilkara amazonica (Huber) Standley
Manilkara huberi (Ducke) Chevalier
Aniba canelilla Mer *
Apuleia leioce Spruce ex Benth.) Koeppen var. molaris

gassa guianensis Aubl.
Bowdichia sp.
Carapa guianensis Aubl*
Guarea macrophyila Vahl ssp. pachvcarpum (C.DC.) T.D.Pemn.
lobium heterocarpum Ducke
Lecythis sp.
Licaria carmella ( Meissn.) Kosterm.ssp cannella
Parkia sp.
Peltogyne paniculata Benth
Pouteria envtrocrisia

Floresta Estadual do Paru ()
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lt
Página 66 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLO

Pouteria sp.

Vataireopsis sp

|
Anacardium giganteum W. Hancock ex Eng
Apeiba glabra Aubl,

pidosperma album (Vahl) Benoist ex Pichon
Aspidosp a sp.
Brosimum lactescens (S Moore) C.C.Berg*
Buchenavia sp
Calophyltum brasiliense Cambess
Cariniana micrantha Ducke

aryocar glabrum (Aubl.) Pers.

arvocar villosum (Aubl.) Pers*
Casearia grandiflora Cambess.
Cusearia sp.
Cedrelinga cateniformis (Ducke) Ducke
Ceiba penta L.) Gaertn.
Chrysophyilum amazonicum T.D.Penn.

Clarisia racemosa Ruiz & Pav.
*

opaifera multijuga n
Couratari oblongifolia Ducke & R. Knuth
Couratariu sp.

Ecclinusa ramiflora Mart.

dopleura sp.
Enterolobium schombu
Enterolobium sp.
Erisma uncinatum Warm.
Eschweilera coriacea (DC.) S.A Mori
Eschweilera ovata ( Cambess.) Miers
Eschweilera parviflora (Aubl.) Miers
Ficus paraensis ( Mig.) Mig
Ficus sp.

oupia glabra Aubl.

Helicosgylis tomentosa (Poep. & Endl.y Rusby
Himatanthus stenophyllus Plumel

Hura crepitans L..

Inga capitata Desv*

Inga oerstediana Benth. ex Seem

Iryanthera juruensis Warb.

Jacaranda copaia (Aubl.) D. Don

Floresta Estadual do Paru
Contrato de concessão florestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madetras.
Página 67 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Laetia procera (Poepp.) Eichler
cythis pisonis Cambess.
Licania sp.
Maclura tincioria (L.) Don ex Steud
Maquira sp.
Mezilaurus sp.
Micropholis egensis (A.DC.) Pierre
Minquartia guianensis Aubl.
Mouriri apiranga Spruce ex Triana
Mouriri grandiflora DC.
Mouriri ulei Pilg.
Nectandra sp.
Neea sp.
Ormasia nobilis Tul
Parkia decussata Ducke
Parkia multijuga Benth.
Parkia panurensis Spruce ex HLC.Hopkins
Parkia paraensis Ducke
Parkia penidula (Willd.) Benth. ex Walp.
Platonia insingnis Mart.
P phora schomburgkiana Miers ex Benth.
Protium decandrum (Aubl.) March
Protium pallidium Cuatrec.
Protium sp *
Protium temuifotium (Engl) Emgl
Pseudopiptadenia suaveolens
Prerocarpus officinalis Jacg
Qualea paraensis Ducke
Schefhera morototoni (Aubl.) Maguire,
Schizolobium amazonicum Huber ex Ducke
Selerolobium paniculatum Vogel
Sclerolobium paraense Huber
Selerolobium sp.
Simaba sp.
Simarouba amara Aubl.
Sipanea sp.
pondias mombin L.
Sterculia speciosa K. Schum
phnodendron polystachyum (Miq.) Kleinhoonte
Swarízia arborescens (Aubl.) Pittier
Swartzia panacoco (Aubl.y Cowan
Swareia schomburgkii Benth
Swartzia sp.

Floresta Estadual do Paru n
Contrato de concessão florestal referente à UMF IV Concessionária SEMASA Indistna Comércio e Exportação de Madeiras
Página 68 de 76

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Tapirira gutanensis Aubl.

Terminalia amazonia (J.F, Gmel.) Exell
Te is ultissima (Aubl.) Swartz
Trattinnickia glaziovii Swart

Vatairea paraensis Ducke

Virola calophyla (Spruce) Warb.

Virola sebifera Aubl.

Xviopia amazonica RE.fries
Zanthoxyitum sp.

Floresta Estadual do Par
Contrato de concessão Norestal referente à UME IV — Concessionária SEMASA Indústria Comércio « Exportação de Madeiras Lida
Página 69 de 76

De acordo com art. 32 da Lei 112842006, o
PMFS deverá apresentar área geograficamente
delimitada destinada à reserva absoluta,
representativa dos ecossistemas — florestais
manejados, equivalente a, no mínimo, 5% (cinco
por cento) do total da área concedida para
conservação da biodiversidade ec avaliação €
monitoramento dos impactos do manejo florestal.
Portanto o potencial de produção estimado levará
em consideração a área das UMF sendo subtraído
o percentual para reserva absoluta como mostra a
tabela ao lado.

CATEGORIA |

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEELOR

221,52

37.935,92

VALOR
ANDAL
(RS/ANO)

VOLUME
ANUAL
Imp

594,32

CATEGORIA 2

CATEGORIA 3 179.816,24 R$32,61

CATEGORIA 4 o 690.433,68 R$ 16,37

3.02223

Floresta Estadual do Paru

Contrato de concessão Norestal referente à UME IV Concessionária SEMASA Indústria Comércio e Exportação de Muderras Lida

Página 70 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO 7

1. Do valor e da garantia

Para garantir o fiel cumprimento das obrigações contratualmente assumidas o
adjudicatário prestará, até a data de assinatura do contrato, garantia em valor
correspondente a 50% da proposta financeira vencedora do certame licitatório acrescida
dos custos do edital de cada UMF,

A cobertura da garantia exigida inclui eventuais danos causados ao meio
ambiente, ao erário e a terceiros e poderá incluir cobertura do desempenho do
concessionário em termos de produção florestal, previsto nos incisos 1 e II do art, 21 da
Lei 11.284/2006.

Não será aceita a garantia prestada por terceiros, ainda que parcial.

Quando da participação de consórcio, qualquer das empresas componentes, de acordo
com o termo de constituição, poderá apresentar a garantia.

2. Da fixação alternativa de garantia
As microempresas, as pessoas jurídicas de pequeno porte e as associações de

comunidades locais, nos termos do $3º, do art. 21, da Lei nº 11.284/2006, prestarão
garantia de 25% (vinte e cinco por cento) da proposta de preço.

3. Das modalidades de garantia

O adjudicatário poderá optar entre as seguintes modalidades, previstas no $1º, do art.
56, da Lei nº 8.666/1993 c/c $2º, do art. 21, da Lei nº 11.284/2006:

a) Caução em dinheiro;

b) Caução em títulos da dívida pública;

€) Seguro-garantia;

d) Fiança bancária.

O Adjudicatário não poderá optar por mais de uma das modalidades de garantia.

3.1 Da caução em dinheiro

A caução em dinheiro será considerada prestada quando da apresentação do
comprovante de depósito identificado do valor na conta-poupança aberta no Banco
do Estado do Pará S/A- Banpará para este fim específico.

Floresta Estadual do Paru |
Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Lida /
Página 71 de 76 |

[6] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

3.2 Da caução em títulos da dívida pública

Os títulos da divida pública serão aceitos por seu valor nominal, desde que
emitidos sob a forma escritural, mediante registro em sistema centralizado de
liquidação e de custódia autorizado pelo Banco Central do Brasil, e avaliados pelos
seus valores econômicos, conforme definido pelo Ministério da Fazenda e tendo em
vista o disposto na Lei nº 10.179, de 06 de fevereiro de 2001.

Não serão aceitos como garantia válida os títulos da divida pública pendentes de
condição ou termo, fora de seus prazos de validade ou que estejam prescritos.

3.3 Do Seguro-Garantia

O seguro-garantia deverá ser emitido por instituição com registro na
Superintendência de Seguros Privados (Susep) e ressegurado junto ao Instituto de
Resseguros do Brasil (IRB), seguindo os conteúdos minimos constante de normas
técnicas da SUSEP, figurando como tomador o adjudicatário.

Para o seguro-garantia, deverá figurar como beneficiário-segurado o Instituto de
Desenvolvimento Florestal do Estado do Pará, CNPJ nº 08.780.663/0001-88. O
seguro-garantia será expressamente vinculado ao edital de licitação e ao contrato de
concessão.

3.4 Da Fiança Bancária

A fiança bancária será emitida por instituição bancária registrada no Banco
Central do Brasil e terá por favorecido o Instituto de Desenvolvimento Florestal do
Estado do Pará, CNPJ nº 08.780.663/0001-88. E expressamente vinculado ao Edital
de licitação e ao Contrato de Concessão.

4. Da forma de apresentação das garantias

Deverão ser apresentados os títulos representativos originais da garantias previstas
nas alíneas “b”, “c” e “d”, do item 3 supra ao Instituto de Desenvolvimento Florestal do
Estado do Pará, para certificação do cumprimento da condição de assinatura do
contrato.

A custódia dos títulos é de responsabilidade do Instituto de Desenvolvimento
Florestal do Estado do Pará,

5. Da execução da garantia

Independentemente da aplicação das sanções contratuais, são hipóteses de execução
da garantia, desde que verificada a culpa do concessionário, observado o contraditório e
a ampla defesa:

a) A ocorrência das hipóteses de rescisão contratual identificadas nos incisos Ia :
XI e XVIII, do art. 78, da Lei nº 8.666/1993; / w
t)

44
g

b) A ocorrência do disposto no art. 28 da Lei 11,248/2006;

/
Floresta Estadual do Paru [
Contrato de concessão Morestal referente 4 UMF IV - Concessionária SEMASA Indústna Comércio e Exportação de Madeiras Ha
Página 72 de 76

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

c) A inobservância das obrigações afetas ao concessionário elencadas nos
incisos Ta XVII, do art. 31, da Lei 11.284/2006, exceto na ocorrência de
situações que justifiquem o descumprimento nos termos do $ 1º do art. 51 do

Decreto 6.063/2007;

d) A omissão do dever de pagar os custos do edital calculados nos termos do art.
37 do Decreto 6.063/2007;

e) O descumprimento do prazo máximo fixado nos termos do art. 41 do Decreto
6.063/2007;

1) A desistência do concessionário da execução do contrato;

g) Condenação sucessiva ou solidária do Concedente em vista de atos da
responsabilidade do concessionário quanto à execução do contrato.

Se o valor da garantia for insuficiente para a cobertura dos eventos listados,
permanecerá o concessionário responsável pelo valor remanescente.

6. Da recomposição da garantia

Sem prejuizo das sanções administrativas, civis, penais e da aplicação de sanções
contratuais, o descumprimento das obrigações contratuais autoriza a execução da
garantia, que deverá ser recomposta no prazo máximo de trinta dias, contados do
recebimento de notificação especifica.

A não recomposição da garantia no prazo estipulado implicará a rescisão do contrato
de concessão florestal, observados o contraditório e a ampla defesa.

7. Da atualização dos valores da garantia

As garantias contratuais terão seu valor atualizado, mantendo-se a equivalência
prevista no item 1:

+ a) No mesmo momento e segundo a mesma forma de reajuste do contrato;

b) No caso de revisão, prorrogação ou alteração contratual que modifique seu
regime de execução, inclusive em face da modemização, aperfeiçoamento e
ampliação dos equipamentos, infraestrutura e instalações, bem como alteração
de métodos e práticas de execução do manejo florestal sustentável.

8. Da renovação das garantias

Às garantias contratuais serão renovadas sempre que o prazo de validade de seu titulo
representativo for expirado, de modo a cobrir a execução do tempo total do contrato ou
enquanto persistir a responsabilidade do concessionário pela execução do objeto do
contrato.

Floresta Estadual do Paru |
Contrato de concessão florestal referente à UME IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Liga
Página 73 de 76 5

9. Da Substituição da garantia

A substituição da modalidade de garantia dependerá de aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará mediante justificativa do concessionário

10, Da devolução da garantia

A garantia contratual depositada só poderá ser levantada após a extinção do contrato
de concessão florestal.

11. Do oferecimento do contrato de concessão em garantia de financiamento
O oferecimento, pelo concessionário, do contrato de concessão em garantia de

financiamento, nos termos do art. 29, da Lei 11.284/2006, não implicará, em nenhuma
hipótese, o comprometimento das garantias contratuais.

Contrato de concessão florestal referente à UMF IV - Concessionária SEMASA Indústria Comércio « Exportação de Madeiras Lde

Floresta Estadual do Paru q
ja
Página 74 de 76 /

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO 8

Lista dos preços oferecidos na proposta do licitante vencedor da UM

(RA snsc Ft do End do a OA

ANEXO 7

Proposta para Concessão Florestal na Floresta Estadual do Paru
Fichas resumo: Critério Preço

Deverão ser preenchidos somente os compos em cínea

Dados da Proponente
Rasão poe SEMASA INDÚSTRIA COMÉRCIO E EXPORTAÇÃO DE MADEIRAS LTDA. |

[Nome

| representante
Unidade de
manejo de
interesse

CRITÉRIO PREÇO

Valar total da

| Vitor unitário final |
proposta de preço

Categorias IME | proposto (R$/m') |
DOS | teta ido.
50,91 A,615.848.85.

T— 588380772

meo MOR SGD,
"28.396,195.02.

| Valor total da proposta de preço (R$)

Assinatura do representante

Atuação: Esta ficha deve ser cotregue em envelope separado do da ficha de Resumo do critério sénhou

Floresta Estadual do Pau O
Contrato de concessão Norestal referente à UMF IV — Concessionária SEMASA Indústria Comércio e Exportação de Madeiras Ltda =| V)
Página 75 de 76. 4

[o] Instituto le Devenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO 9

[5] estudo de Bivermtebiomrto Pior orvol dos É umda so Pro - Hb

Proposts pars Concessão Florestal sm Florestas Estadual do Foro

É Razdho soclot da |
Compra
CONHI

manejo de
interesse

CRITÉRIO TECNICO

tudo por atiy dans
ma Unikads

siena em
imtisestrattara q serviços poças malidyçias ento a ciminmidade |
cermotobacde local ' poder quibtico focál e

Maio Ietneficia
soclal

rd dh espasmo po
Es
ep vp
capeta a ade de no a de
Mstor ellciêmeia o Essdom  Nãoy
AS = Divorsalado de cnpéios
empbsculas ua vomitando do meaisoyi!
EE

Npari de pénis exqlvciadas

Fenpisção de agregação de Valor à

Nador Agregáção | Mo Ciro de pessceonamentas head lapa, cxtrada ado Pesto

che valor al prob serio a revpesabelitade
eta le sac

Seda: Esta bicha dove ser coirágos ex esse mea uo u de cb she Steps da cxttérto tentem

Floresta Estadual do Paru
Contrato de concessão Norestal referente 4 UMF IV — Concessionâna SEMASA Indústria Cimércia e Exportação de Madeiras fia
Página 76 de 76 /

